


Exhibit 10.24

 

CONFIDENTIAL TREATMENT REQUESTED

 

CREDIT AGREEMENT

 

Dated as of November 21, 2014

 

among

 

BOINGO WIRELESS, INC.

 

and

 

NEW YORK TELECOM PARTNERS, LLC

as the Borrowers,

 

CERTAIN DOMESTIC SUBSIDIARIES OF BOINGO WIRELESS, INC.,
as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

6

 

 

 

1.01

Defined Terms

6

1.02

Other Interpretive Provisions

36

1.03

Accounting Terms

37

1.04

Rounding

38

1.05

Times of Day; Rates

38

1.06

Letter of Credit Amounts

38

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

39

 

 

 

2.01

Commitments

39

2.02

Borrowings, Conversions and Continuations of Loans

39

2.03

Letters of Credit

42

2.04

Swing Line Loans

51

2.05

Prepayments

53

2.06

Termination or Reduction of Aggregate Revolving Commitments

55

2.07

Repayment of Loans

55

2.08

Interest

56

2.09

Fees

57

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

57

2.11

Evidence of Debt

58

2.12

Payments Generally; Administrative Agent’s Clawback

58

2.13

Sharing of Payments by Lenders

60

2.14

Cash Collateral

61

2.15

Defaulting Lenders

62

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

64

 

 

 

3.01

Taxes

64

3.02

Illegality

68

3.03

Inability to Determine Rates

69

3.04

Increased Costs

70

3.05

Compensation for Losses

71

3.06

Mitigation Obligations; Replacement of Lenders

71

3.07

Survival

72

 

 

 

ARTICLE IV GUARANTY

72

 

 

 

4.01

The Guaranty

72

4.02

Obligations Unconditional

72

4.03

Reinstatement

73

4.04

Certain Additional Waivers

74

4.05

Remedies

74

4.06

Rights of Contribution

74

4.07

Guarantee of Payment; Continuing Guarantee

74

4.08

Keepwell

74

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

75

 

 

 

5.01

Conditions of Initial Credit Extension

75

5.02

Conditions to all Credit Extensions

78

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

78

 

 

 

6.01

Existence, Qualification and Power

78

6.02

Authorization; No Contravention

79

6.03

Governmental Authorization; Other Consents

79

6.04

Binding Effect

79

6.05

Financial Statements; No Material Adverse Effect

79

6.06

Litigation

80

6.07

No Default

80

6.08

Ownership of Property; Liens

80

6.09

Environmental Compliance

80

6.10

Insurance

81

6.11

Taxes

81

6.12

ERISA Compliance

81

6.13

Subsidiaries

82

6.14

Margin Regulations; Investment Company Act

82

6.15

Disclosure

83

6.16

Compliance with Laws

83

6.17

Intellectual Property; Licenses, Etc.

83

6.18

Solvency

83

6.19

Perfection of Security Interests in the Collateral

84

6.20

Business Locations

84

6.21

Labor Matters

84

6.22

Government Sanctions

84

6.23

PATRIOT Act

84

6.24

Anti-Corruption Laws

84

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

85

 

 

 

7.01

Financial Statements

85

7.02

Certificates; Other Information

85

7.03

Notices

88

7.04

Payment of Obligations

88

7.05

Preservation of Existence, Etc.

88

7.06

Maintenance of Properties

89

7.07

Maintenance of Insurance

89

7.08

Compliance with Laws

89

7.09

Books and Records

89

7.10

Inspection Rights

90

7.11

Use of Proceeds

90

7.12

Additional Subsidiaries

90

7.13

ERISA Compliance

91

7.14

Pledged Assets

91

7.15

Deposit Accounts

91

7.16

Post-Closing Obligations

91

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

92

 

 

 

8.01

Liens

92

8.02

Investments

93

8.03

Indebtedness

94

8.04

Fundamental Changes

96

8.05

Dispositions

96

 

ii

--------------------------------------------------------------------------------


 

8.06

Restricted Payments

96

8.07

Change in Nature of Business

97

8.08

Transactions with Affiliates and Insiders

97

8.09

Burdensome Agreements

97

8.10

Use of Proceeds

97

8.11

Financial Covenants

98

8.12

Prepayment of Other Indebtedness, Etc.

98

8.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

98

8.14

Ownership of Subsidiaries

98

8.15

Sale Leasebacks

99

8.16

Sanctions

99

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

99

 

 

 

9.01

Events of Default

99

9.02

Remedies Upon Event of Default

101

9.03

Application of Funds

101

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

102

 

 

 

10.01

Appointment and Authority

102

10.02

Rights as a Lender

103

10.03

Exculpatory Provisions

103

10.04

Reliance by Administrative Agent

104

10.05

Delegation of Duties

105

10.06

Resignation of Administrative Agent

105

10.07

Non-Reliance on Administrative Agent and Other Lenders

106

10.08

No Other Duties; Etc.

106

10.09

Administrative Agent May File Proofs of Claim

107

10.10

Collateral and Guaranty Matters

108

10.11

Treasury Management Banks and Swap Banks

109

 

 

 

ARTICLE XI MISCELLANEOUS

109

 

 

 

11.01

Amendments, Etc.

109

11.02

Notices and Other Communications; Facsimile Copies

111

11.03

No Waiver; Cumulative Remedies; Enforcement

113

11.04

Expenses; Indemnity; and Damage Waiver

114

11.05

Payments Set Aside

116

11.06

Successors and Assigns

116

11.07

Treatment of Certain Information; Confidentiality

120

11.08

Set-off

121

11.09

Interest Rate Limitation

122

11.10

Counterparts; Integration; Effectiveness

122

11.11

Survival of Representations and Warranties

122

11.12

Severability

122

11.13

Replacement of Lenders

123

11.14

Governing Law; Jurisdiction; Etc.

124

11.15

Waiver of Right to Trial by Jury

125

11.16

Electronic Execution of Assignments and Certain Other Documents

125

11.17

USA PATRIOT Act

125

11.18

No Advisory or Fiduciary Relationship

126

11.19

Appointment of Company

126

 

iii

--------------------------------------------------------------------------------


 

11.20

Joint and Several Liability of Borrowers, Etc.

126

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

6.10

Insurance

6.13

Subsidiaries

6.17

IP Rights

6.20(a)

Locations of Real Property

6.20(b)

Taxpayer and Organizational Identification Numbers

6.20(c)

Changes in Legal Name, State of Formation and Structure

8.01

Liens Existing on the Closing Date

8.02

Investments Existing on the Closing Date

8.03

Indebtedness Existing on the Closing Date

11.02

Certain Addresses for Notices

 

EXHIBITS

 

 

A

Form of Loan Notice

B

Form of Swing Line Loan Notice

C

Form of Revolving Note

D

Form of Swing Line Note

E

Form of Term Note

F

Form of Compliance Certificate

G

Form of Joinder Agreement

H

Form of Assignment and Assumption

I

Forms of U.S. Tax Compliance Certificates

J

Form of Secured Party Designation Notice

K

Form of Notice of Loan Prepayment

L

Form of Letter of Credit Report

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of November 21, 2014 among BOINGO
WIRELESS, INC., a Delaware corporation (the “Company”), New York Telecom
Partners, LLC, a Delaware limited liability company (“NY Telecom” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

 

The Borrowers have requested that the Lenders provide (a) a $46,500,000
revolving credit facility to the Company and (b) a $3,500,000 term loan facility
to NY Telecom; in each case, for the purposes set forth herein, and the Lenders
are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Excluded DAS Capital Expenditures” means, for any period, for the
Company and its Subsidiaries on a consolidated basis, the aggregate amount of
all Excluded DAS Capital Expenditures in connection with all DAS Installations
for such period; provided, however, (x) with respect to the fiscal periods
ending December 31, 2014, March 31, 2015 and June 30, 2015, up to $10,000,000 of
Consolidated Capital Expenditures in connection with DAS Installations that
would otherwise be classified as Excluded DAS Capital Expenditures shall not be
so classified as “Excluded DAS Capital Expenditures”, shall not be included in
“Aggregate Excluded DAS Capital Expenditures” and shall, for

 

--------------------------------------------------------------------------------


 

the avoidance of doubt, be included in clause (a) of the definition of “Eligible
DAS Capital Expenditures” and (y) with respect to any fiscal period ending
thereafter, up to $5,000,000 of Consolidated Capital Expenditures in connection
with DAS Installations that would otherwise be classified as Excluded DAS
Capital Expenditures shall not be so classified as “Excluded DAS Capital
Expenditures”, shall not be included in “Aggregate Excluded DAS Capital
Expenditures” and shall, for the avoidance of doubt, be included in clause
(a) of the definition of “Eligible DAS Capital Expenditures”; provided, further,
however, any portion of Consolidated Capital Expenditures with respect to any
DAS Installation that is included in “Eligible DAS Capital Expenditures”
pursuant to the immediately preceding proviso shall no longer be so included
(and shall automatically become “Excluded DAS Capital Expenditures”) if the
Company or the applicable Subsidiary, as the case may be, has not entered into a
written agreement with a wireless carrier, in each case, reasonably acceptable
to the Administrative Agent prior to the date that is nine (9) months after
commencement of the applicable DAS Installation (or, solely with respect to the
DAS Installation at the World Trade Center in New York, New York, twelve (12)
months) that requires such wireless carrier to make cash payments to the Company
or the applicable Subsidiary, as the case may be, on account of such
Consolidated Capital Expenditures with respect to such DAS Installation.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is FORTY-SIX MILLION FIVE HUNDRED THOUSAND DOLLARS
($46,500,000.00).

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided, that, if the commitment of
each Lender to make Revolving Loans and the obligation of the L/C Issuers to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if
the Aggregate Revolving Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments and
(b) with respect to such Lender’s portion of the outstanding Term Loan at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loan held by such Lender at such time.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or other agreement
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit and the Commitment Fee, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):

 

Pricing
Tier

 

Consolidated
Leverage Ratio

 

Commitment Fee

 

Letter of Credit
Fee

 

Eurodollar Rate
Loans

 

Base Rate
Loans

 

1

 

> 2.00:1.00

 

0.50

%

3.50

%

3.50

%

2.50

%

2

 

< 2.00:1.00 but > 1.00:1.00

 

0.50

%

3.00

%

3.00

%

2.00

%

3

 

< 1.00:1.00

 

0.375

%

2.50

%

2.50

%

1.50

%

 

7

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Tier 1 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall continue to apply until the first Business Day immediately following the
date a Compliance Certificate is delivered in accordance with Section 7.02(b),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate.  The
Applicable Rate in effect from the Closing Date to the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b) for the fiscal year ending December 31, 2014 shall be determined
based upon Pricing Tier 3.  Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Assumed Contribution Margin” means, as of any date of determination, (a) with
respect to any date occurring from the Closing Date to and including the date
that financial statements are delivered by the Company for the fiscal year
ending December 31, 2014 pursuant to Section 7.01(a), twenty-five percent (25%)
and (b) with respect to any date occurring thereafter in any fiscal year, a
percentage obtained by the Administrative Agent in its reasonable discretion
(and designated in writing to the Company and each Lender) from the following
formula: (i)(A) total consolidated cash payments actually received in the
immediately preceding fiscal year by the Company and its Subsidiaries from
wireless carriers on account of DAS Installations completed in the immediately
preceding fiscal year divided by (B) all Consolidated Capital Expenditures made
in the immediately preceding fiscal year in connection with such DAS
Installations completed in the immediately preceding fiscal year minus (ii) 1.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the

 

8

--------------------------------------------------------------------------------


 

Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means that certain fee letter agreement, dated as
of September 25, 2014 among the Company, Bank of America and MLPFS.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer benefiting from such
collateral shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

9

--------------------------------------------------------------------------------

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 35% or more of the Equity Interests
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of

 

10

--------------------------------------------------------------------------------


 

such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

 

(c)                                  the Company shall cease to own and control,
of record and beneficially, directly or indirectly, 100% of the outstanding
economic and voting Equity Interests of NY Telecom.

 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages and other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and the Term Loan Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Concourse Chicago” means Chicago Concourse Development Group, LLC, a Delaware
limited liability company.

 

“Concourse Detroit” means Concourse Communications Detroit, LLC, a Delaware
limited liability company.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted Cash Flow” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following (without duplication) to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and

 

11

--------------------------------------------------------------------------------


 

amortization expense for such period (excluding any depreciation and/or
amortization expense for such period in connection with any DAS Installation),
(iv) any non-cash stock-based compensation expense for such period and (v) any
other non-cash charges, expenses or losses for such period (excluding
write-downs of accounts receivable and any other non-cash charges, expenses or
losses to the extent representing accruals of or reserves for cash items in any
future period or an amortization of a prepaid cash expense), all as determined
in accordance with GAAP, minus (b) the following (without duplication) to the
extent included in calculating such Consolidated Net Income: (i) all non-cash
income or gains for such period and (ii) federal, state, local and foreign
income tax credits of the Company and its Subsidiaries during such period plus
(c) an amount equal to the product of (i) Eligible DAS Capital Expenditures for
such period multiplied by (ii) the Assumed Contribution Margin as of the
applicable date of calculation of “Consolidated Adjusted Cash Flow”.  To the
extent included in Consolidated Net Income, any non-cash gains or losses from
the mark-to-market of Swap Contracts shall be excluded from the calculation of
Consolidated Adjusted Cash Flow.

 

“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all capital expenditures (including
capitalized labor and capitalized software development), as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include (a) expenditures made with proceeds of any Involuntary
Disposition to the extent such expenditures are used to purchase property that
is the same as or similar to the property subject to such Involuntary
Disposition or (b) Permitted Acquisitions.

 

“Consolidated Cash Taxes” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash during such
period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated Adjusted Cash Flow
for the period of the four fiscal quarters most recently ended minus
(ii) Consolidated Cash Taxes for such period minus (iii) an amount equal to the
lesser of (x) Consolidated Capital Expenditures for such period and (y) three
percent (3%) of Consolidated Revenues for such period to (b) Consolidated Fixed
Charges for the period of the four fiscal quarters most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) the amount of cash
Restricted Payments made by the Loan Parties during such period plus (d) an
amount equal to fifteen percent (15%) of the average daily balance of the
aggregate Outstanding Amount of Revolving Loans and L/C Borrowings during such
period (in the first year of this Agreement such calculation will be based on
the average daily balance for the number of days subsequent to the Closing
Date), all as determined in accordance with GAAP.  Notwithstanding the
foregoing, for any calculation of Consolidated Fixed Charges occurring prior to
the one-year anniversary of the Closing Date, actual cash Consolidated Interest
Charges from the Closing Date through the applicable fiscal quarter end shall be
annualized for purposes of calculating the cash portion of Consolidated Interest
Charges for the relevant calculation period of four fiscal quarters.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in

 

12

--------------------------------------------------------------------------------


 

connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP plus (c) the implied interest component of
Synthetic Leases with respect to such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted Cash Flow for the period of the four fiscal quarters most recently
ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period (excluding (a) extraordinary items for such period,
(b) the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Company’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income and (c) any income (or loss) for such period of any Person if such Person
is not the Company or a Subsidiary, except that the Company’s equity in the net
income of any such Person for such period shall be included in Consolidated Net
Income up to the amount of cash actually distributed by such Person during such
period to the Company or a Subsidiary as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary, such Subsidiary
is not precluded from further distributing such amount to the Company as
described in clause (b) hereof)), as determined in accordance with GAAP.

 

“Consolidated Revenues” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, total revenues as determined in accordance
with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Company and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP.  For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to
Section 2.05.  Notwithstanding the foregoing, for the four fiscal quarter
periods ending December 31, 2014, March 31, 2015, June 30, 2015 and
September 30, 2015, “scheduled payments of principal” with respect to the Term
Loan shall in the case of each such four fiscal quarter period be deemed to be
$875,000.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

13

--------------------------------------------------------------------------------


 

“DAS Installation” means any “Distributed Antenna System” installation,
upfitting, upgrading or similar activity by the Company or any Subsidiary.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, an L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, an L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative

 

14

--------------------------------------------------------------------------------


 

Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company, the L/C Issuers, the Swing Line Lender and
each other Lender promptly following such determination.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition to any Person (including any Sale and Leaseback Transaction) of any
property by any Loan Party or any Subsidiary (including the Equity Interests of
any Subsidiary), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding: (a) the sale, lease, license,
transfer or other disposition of inventory in the ordinary course of business,
(b)  the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business (in each case, as determined in the good faith
judgment of the Company) of any Loan Party and its Subsidiaries, (c) any sale,
lease, license, transfer or other disposition of property to any Loan Party or
any Subsidiary; provided, that if the transferor of such property is a Loan
Party (i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.02, and (d) any Involuntary Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euro, the equivalent amount thereof in Dollars as determined by
the L/C Issuer at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with Euro.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.  For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition.  For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)) or for purposes of an assignment
permitted pursuant to Section 10.09, any acquisition vehicle formed pursuant to
Section 10.09 in connection with any credit bid.

 

“Eligible DAS Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the total of (a) all Consolidated
Capital Expenditures made in connection with DAS Installations during such
period minus (b) Aggregate Excluded DAS Capital Expenditures during such period.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the

 

15

--------------------------------------------------------------------------------


 

environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

16

--------------------------------------------------------------------------------


 

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euro as determined by the L/C Issuer
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Euro with Dollars.

 

“Eurodollar Base Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m., London time, determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that date;

 

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

17

--------------------------------------------------------------------------------


 

“Excluded DAS Capital Expenditures” means, with respect to any DAS Installation
and for any period, Consolidated Capital Expenditures during such period in
connection with such DAS Installation if the Company or the applicable
Subsidiary, as the case may be, has not entered into a written agreement with a
wireless carrier reasonably acceptable to the Administrative Agent prior to the
end of such period that requires such wireless carrier to reimburse the Company
or the applicable Subsidiary, as the case may be, for such Consolidated Capital
Expenditures with respect to such DAS Installation.

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased real or personal property which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any personal property (including, without limitation,
motor vehicles) in respect of which perfection of a Lien is not either
(i) governed by the Uniform Commercial Code or (ii) effected by appropriate
evidence of the Lien being filed in either the United States Copyright Office or
the United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (c) the Equity Interests of any
direct Foreign Subsidiary of a Loan Party to the extent not required to be
pledged to secure the Obligations pursuant to Section 7.14(a), (d) any property
which, subject to the terms of Section 8.09, is subject to a Lien of the type
described in Section 8.01(i) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property, (e) any leasehold interest
of any Loan Party in office space and (f) any assets as to which the
Administrative Agent and the Company agree in writing that the cost of obtaining
or perfecting a security interest in such assets is excessive in relation to the
value of such assets as Collateral.

 

“Excluded Subsidiary” means Concourse Detroit; provided, that, Concourse Detroit
shall cease to be an “Excluded Subsidiary” on any date that, for the period of
four consecutive fiscal quarters of the Company most recently ended prior to
such date, Concourse Detroit generates any revenue or otherwise has any portion
of Consolidated Revenues attributable to it.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 hereof
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party

 

18

--------------------------------------------------------------------------------


 

hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding taxes imposed under FATCA.

 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01.

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary
and the facilities and properties where any Loan Party or any Subsidiary has
licensed the right to use property in the ordinary course of its business.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means (a) the Bank of America Fee Letter and (b) the SVB Fee
Letter.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.  For purposes of this definition,
the United States, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations in respect of Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

19

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations, whether current or
long-term, for borrowed money (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)                                 all purchase money Indebtedness;

 

(c)                                  the principal portion of all obligations
under conditional sale or other title retention agreements relating to property
purchased by such Person or any Subsidiary thereof (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business);

 

(d)                                 all obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(e)                                  all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than 90
days after the date on which such trade account payable was created (unless
subject to a bona fide dispute)), including, without limitation, any Earn Out
Obligations;

 

(f)                                   the Attributable Indebtedness of Capital
Leases, Securitization Transactions and Synthetic Leases;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

 

(h)                                 all Funded Indebtedness of others secured by
(or for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed;

 

(i)                                     all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person; and

 

(j)                                    all Funded Indebtedness of the types
referred to in clauses (a) through (i) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, except to
the extent that such Funded Indebtedness is expressly made non-recourse to such
Person.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

20

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion of the related primary
obligation, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on
the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.12, (c) with respect to (i) Obligations under any Secured
Swap Agreement, (ii) Obligations under any Secured Treasury Management
Agreement, (iii) any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 4.01 and 4.08) under the Guaranty, each
Borrower and (d) the successors and permitted assigns of the foregoing;
provided, however, it is understood and agreed that Concourse Detroit shall not
be required to become a “Guarantor” hereunder until such time as it no longer
satisfies the condition set forth in the definition of “Excluded Subsidiary”.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

21

--------------------------------------------------------------------------------


 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all Funded Indebtedness;

 

(b)                                 the Swap Termination Value of any Swap
Contract;

 

(c)                                  all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of any other
Person; and

 

(d)                                 all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person or a Subsidiary thereof is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
or such Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

22

--------------------------------------------------------------------------------


 

(c)                                  no Interest Period with respect to any Loan
shall extend beyond the Maturity Date.

 

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended
June 30, 2014, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Internal Revenue Service” means the United States Internal Revenue Service.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

23

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Bank of America in its capacity as an issuer of Letters
of Credit hereunder, (b) Silicon Valley Bank, in its capacity as an issuer of
Letters of Credit hereunder (including as the issuer of the Existing Letters of
Credit), or (c) any successor issuer of Letters of Credit hereunder.  All
singular references to the L/C Issuer shall mean any L/C Issuer, either L/C
Issuer, the L/C Issuer that has issued the applicable Letter of Credit or all
L/C Issuers, as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each Person that executes a lender joinder agreement or commitment
agreement in accordance with Section 2.02(f) and their respective successors and
assigns and, as the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letter(s) of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit L or any other form approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $15,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance

 

24

--------------------------------------------------------------------------------


 

on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidity” means, as of any date of determination, an amount equal to
(a) unrestricted cash and Cash Equivalents of the Loan Parties at such date that
would be set forth on a consolidating balance sheet of the Company and its
Subsidiaries for such date plus (b) availability under the Aggregate Revolving
Commitments as of such date, solely to the extent that if such availability was
to be drawn by the Company at such time, the Loan Parties, upon giving effect to
the incurrence of such Indebtedness on a Pro Forma Basis, would be in compliance
with the financial covenant set forth in Section 8.11(a) as of the most recent
fiscal quarter for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b), as certified to the
Administrative Agent by the Company in a certificate in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, each
Collateral Document, each Fee Letter and any other agreement, instrument or
document designated by its terms as a “Loan Document” (but specifically
excluding Secured Swap Agreements and Secured Treasury Management Agreements).

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Maturity Date” means November 21, 2018.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party; (c) a material impairment of the ability of any Loan Party
to perform its material obligations under any Loan Document to which it is a
party; or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of

 

25

--------------------------------------------------------------------------------


 

Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
reasonable discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and book runner.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the Term
Notes, individually or collectively, as appropriate.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be in substantially the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

“Obligations” means with respect to each Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all obligations of any Loan Party owing to a
Treasury Management Bank or a Swap Bank in respect of Secured Treasury
Management Agreements or Secured Swap Agreements, in the case of each of clauses
(a) and (b), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any

 

26

--------------------------------------------------------------------------------


 

non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate

 

27

--------------------------------------------------------------------------------


 

and is either covered by Title IV of ERISA or is subject to minimum funding
standards under Section 412 of the Internal Revenue Code.

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party; provided, that: (a) no Default shall have occurred and be continuing
or would result from such Acquisition, (b) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a related line of business as the Company and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) the Administrative Agent shall have received all items in respect
of the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.14, (d) in the case of
an Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (e) the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Acquisition, (i) the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11(a) and (b) as
of the most recent fiscal quarter end for which the Company was required to
deliver financial statements pursuant to Section 7.01(a) or (b) and (ii) the
Consolidated Leverage Ratio is at least 0.50 less than the ratio required to be
maintained at such time by Section 8.11(a), (f) the Company shall have delivered
to the Administrative Agent pro forma financial statements for the Company and
its Subsidiaries after giving effect to such Acquisition for the twelve month
period ending as of the most recent fiscal quarter in a form satisfactory to the
Administrative Agent, (g) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all respects at and
as if made as of the date of such Acquisition (after giving effect thereto)
except to the extent such representations and warranties expressly relate to an
earlier date in which case they shall be true and correct in all respects as of
such earlier date and except that for purposes of this clause (g), the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, (h) if such
transaction involves the purchase of an interest in a partnership between the
Company (or a Subsidiary) as a general partner and entities unaffiliated with a
Company or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by the Company newly formed for the sole
purpose of effecting such transaction, (i) immediately after giving effect to
such Acquisition, the Loan Parties shall have at least $25,000,000 of Liquidity,
(j) the aggregate cash and non-cash consideration (including any assumption of
Indebtedness, deferred purchase price, any Earn Out Obligations and any equity
consideration) paid by the Loan Parties for all such Acquisitions occurring
during any fiscal year shall not exceed $10,000,000 and (k) the aggregate cash
and non-cash consideration (including any assumption of Indebtedness, deferred
purchase price, any Earn Out Obligations and any equity consideration) paid by
the Loan Parties for all such Acquisitions occurring during the term of this
Agreement shall not exceed $25,000,000.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

28

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition, Involuntary Disposition or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of shall be excluded and (ii) with respect to any
Acquisition or Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Company and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by the Company or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, (x) Pro Forma Basis, Pro Forma Compliance and
Pro Forma Effect in respect of any Specified Transaction shall be calculated in
a reasonable and factually supportable manner and certified by a Responsible
Officer of the Company and (y) any such calculation shall be subject to the
applicable limitations set forth in the definition of Consolidated Adjusted Cash
Flow.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 7.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property Security Documents” means with respect to the fee interest and/or
leasehold interest of any Loan Party in any real property:

 

(a)                                 a fully executed and notarized Mortgage
encumbering the fee interest and/or leasehold interest of such Loan Party in
such real property;

 

(b)                                 if requested by the Administrative Agent in
its sole discretion, maps or plats of an as-built survey of the sites of such
real property certified to the Administrative Agent and the title insurance
company issuing the policies referred to in clause (c) of this definition in a
manner satisfactory to each of the Administrative Agent and such title insurance
company, dated a date satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which

 

29

--------------------------------------------------------------------------------


 

they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 2011 with items 2, 3, 4, 6(b), 7(a),
7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and 19 on Table A thereof
completed;

 

(c)                                  ALTA mortgagee title insurance policies
issued by a title insurance company acceptable to the Administrative Agent with
respect to such real property, assuring the Administrative Agent that the
Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Liens, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;

 

(d)                                 evidence as to (i) whether such real
property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and
(ii) if such real property is a Flood Hazard Property, (A) whether the community
in which such real property is located is participating in the National Flood
Insurance Program, (B) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (1) as to the fact
that such real property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Company and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent and its successors and/or assigns as sole loss payee on behalf of the
Lenders;

 

(e)                                  if requested by the Administrative Agent in
its sole discretion, an environmental assessment report, as to such real
property, in form and substance and from professional firms acceptable to the
Administrative Agent;

 

(f)                                   if requested by the Administrative Agent
in its sole discretion, evidence reasonably satisfactory to the Administrative
Agent that such real property, and the uses of such real property, are in
compliance in all material respects with all applicable zoning laws (the
evidence submitted as to which should include the zoning designation made for
such real property, the permitted uses of such real property under such zoning
designation and, if available, zoning requirements as to parking, lot size,
ingress, egress and building setbacks);

 

(g)                                  in the case of a leasehold interest of any
Loan Party in such real property, (i) such estoppel letters, consents and
waivers from the landlords on such real property as may be reasonably required
by the Administrative Agent, which estoppel letters shall be in the form and
substance satisfactory to the Administrative Agent and (ii) evidence that the
applicable lease, a memorandum of lease with respect thereto, or other evidence
of such lease in form and substance satisfactory to the Administrative Agent,
has been or will be recorded in all places to the extent necessary or desirable,
in the judgment of the Administrative Agent, so as to enable the Mortgage
encumbering such leasehold interest to effectively create a valid and
enforceable first priority lien (subject to Permitted Liens) on such leasehold
interest in favor of the Administrative Agent (or such other Person as may be
required or desired under local law); and

 

(h)                                 if requested by the Administrative Agent in
its sole discretion, an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the

 

30

--------------------------------------------------------------------------------

 

Administrative Agent and each Lender, in form and substance reasonably
acceptable to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, an L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders that have Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, however, if at any time there exist three (3) or fewer Lenders that
are not Affiliates, the above percentage shall remain 50% but “Required Lenders”
shall include at least two (2) Lenders that are not Affiliates.  The Total
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that, the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or the
applicable L/C Issuer, as the case may be, in making such determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.01 or 7.12(b), the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in each case, in form and substance satisfactory to
the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Company’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

31

--------------------------------------------------------------------------------


 

“Revaluation Date” means, with respect to any Letter of Credit denominated in
Euro, each of the following:  (a) each date of issuance thereof, (b) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (c) each date of any payment by the L/C Issuer under any such
Letter of Credit, and (d) such additional dates as the L/C Issuer shall
determine or the Required Lenders shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Company pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Sanctions” has the meaning set forth in Section 6.22.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.

 

“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party and any Swap Bank; provided that for any of the foregoing
to be included as a “Secured Swap Agreement” on any date of determination by the
Administrative Agent, the applicable Swap Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided, that for any
of the foregoing to be included as a “Secured Treasury Management Agreement” on
any date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

 

32

--------------------------------------------------------------------------------


 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” has the meaning set forth in Section 4.08.

 

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, any Investment that results in a Person
becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise, or any incurrence or repayment of Indebtedness or (b) any other event
that by the terms of the Loan Documents requires Pro Forma Compliance with a
test or covenant or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the L/C Issuer as the spot rate for the purchase by the L/C
Issuer of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Euro.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

33

--------------------------------------------------------------------------------


 

“SVB Fee Letter” means that certain fee letter agreement, dated as of the
Closing Date among the Company and SVB.

 

“Swap Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B or such other form as is approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

34

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) the Aggregate
Revolving Commitments and (b) $5,000,000.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to NY Telecom pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01.  The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is THREE MILLION FIVE HUNDRED THOUSAND DOLLARS
($3,500,000.00).

 

“Term Note” has the meaning specified in Section 2.11(a).

 

“Threshold Amount” means $2,500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of all Term Loans
of such Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within 30 days thereafter, a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent and a party to a
Treasury Management Agreement or (c) within 30 days after the time it enters
into the applicable Treasury Management Agreement, becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case, in its capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

35

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Company directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Company.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the Loan
Documents and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, modified,
extended, restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all real and personal property
and tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

36

--------------------------------------------------------------------------------


 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  The Company will provide a
written summary of material changes in GAAP and in the consistent application
thereof with each annual and quarterly Compliance Certificate delivered in
accordance with Section 7.02(b).  If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Pro Forma Calculations.  Notwithstanding
anything to the contrary contained herein, all calculations of the Consolidated
Leverage Ratio (including for purposes of determining the Applicable Rate) and
the Consolidated Fixed Charge Coverage Ratio shall be made on a Pro Forma Basis
with respect to all Specified Transactions occurring during the applicable four
quarter period to which such calculation relates, and/or subsequent to the end
of such four quarter period but not later than the date of such calculation;
provided, that, notwithstanding the foregoing, when calculating the Consolidated
Leverage Ratio and/or the Consolidated Fixed Charge Coverage Ratio for purposes
of determining (x) compliance with Section 8.11(a) and (b) and/or (y) the
Applicable Rate, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis that occurred subsequent to
the end of the applicable four quarter period shall not be given Pro Forma
Effect.  For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with

 

37

--------------------------------------------------------------------------------


 

any financial covenant set forth in Section 8.11(a) or (b), (x) in the case of
any such compliance required after delivery of financial statements for the
fiscal year ending December 31, 2014, such Pro Forma Compliance shall be
determined by reference to the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Fixed Charge Coverage Ratio, as applicable, permitted for
the fiscal quarter most recently then ended for which financial statements have
been delivered (or were required to have been delivered) in accordance with
Section 7.01(a) or (b), or (y) in the case of any such compliance required prior
to the delivery referred to in clause (x) above, such Pro Forma Compliance shall
be determined by reference to the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Fixed Charge Coverage Ratio, as applicable, permitted for
the fiscal year ending December 31, 2014.

 

(d)                                 Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

 

1.06                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07                        Exchange Rates; Currency Equivalents.

 

(a)                                       The L/C Issuer shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Euro.  Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the L/C Issuer.

 

38

--------------------------------------------------------------------------------


 

(b)                                       Wherever in this Agreement in
connection with the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Letter of Credit is denominated in Euro, such amount shall be the
relevant Euro Equivalent of such Dollar amount (rounded to the nearest unit of
Euro, with 0.5 of a unit being rounded upward), as determined by the L/C Issuer.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Commitments.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Revolving Loan”) to the Company in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment.  Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.

 

(b)                                 Term Loan.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term Loan”) to NY Telecom in Dollars on the Closing Date in an
amount not to exceed such Lender’s Term Loan Commitment.  Amounts repaid on the
Term Loan may not be reborrowed.  The Term Loan may consist of Base Rate Loans
or Eurodollar Rate Loans or a combination thereof, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided, that,
each telephonic notice by a Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower.  Each such Loan Notice must be received by the Administrative Agent
not later than 11:00 a.m. (i) three Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted

 

39

--------------------------------------------------------------------------------


 

or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the applicable Borrower fails to specify a Type of a
Loan in a Loan Notice, then the applicable Loans shall be made as Base Rate
Loans.  If the applicable Borrower fails to give a timely notice requesting a
conversion or continuation with respect to a Eurodollar Rate Loan, then the
applicable Loans shall be continued, effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans as Eurodollar Rate Loans with an Interest Period of one month.  If the
applicable Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection.  In the
case of a Borrowing, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and acceptable to) the Administrative Agent by the applicable
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Company as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than eight (8) Interest Periods in
effect with respect to all Loans.

 

(f)                                   The Company may at any time and from time
to time, upon prior written notice by the Company to the Administrative Agent,
increase the Aggregate Revolving Commitments (but not the Letter of Credit
Sublimit or the Swing Line Sublimit) by a maximum aggregate amount of up to
FORTY MILLION DOLLARS ($40,000,000.00) with additional Revolving Commitments
from any existing Lender with a Revolving Commitment or new Revolving

 

40

--------------------------------------------------------------------------------


 

Commitments from any other Person selected by the Company and acceptable to the
Administrative Agent and the L/C Issuers; provided, that:

 

(i)                                     any such increase shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof;

 

(ii)                                  no Default or Event of Default shall exist
and be continuing at the time of any such increase;

 

(iii)                               no existing Lender shall be under any
obligation to increase its Revolving Commitment and any such decision whether to
increase its Revolving Commitment shall be in such Lender’s sole and absolute
discretion;

 

(iv)                              (A) any new Lender shall join this Agreement
by executing such joinder documents required by the Administrative Agent and/or
(B) any existing Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent;

 

(v)                                 as a condition precedent to such increase,
the Company shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such increase (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (1) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (2) in the case of the Company, certifying that, before and
after giving effect to such increase, (x) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all respects as of such earlier date, and
except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (y) no Default or Event of Default
exists;

 

(vi)                              a Responsible Officer of the Company shall
deliver to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to any such increase in the
Revolving Commitments (and assuming for such calculation that such increase is
fully drawn), the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11(a) and (b) as of the most recent fiscal
quarter for which the Company was required to deliver financial statements
pursuant to Section 7.01(a) or (b); and

 

(vii)                           Schedule 2.01 shall be deemed revised to include
any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.02(f) and to include thereon any Person that becomes a Lender pursuant
to this Section 2.02(f).

 

The Company shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section.

 

41

--------------------------------------------------------------------------------

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  Furthermore, each Lender acknowledges and
confirms that it has a participation interest in the liability of the L/C Issuer
under the Existing Letters of Credit in a percentage equal to its Applicable
Percentage of the Revolving Loans.  The Company’s reimbursement obligations in
respect of the Existing Letters of Credit, and each Lender’s obligations in
connection therewith, shall be governed by the terms of this Agreement.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital

 

42

--------------------------------------------------------------------------------


 

requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $5,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars (it being understood that certain Existing
Letter(s) of Credit are denominated in a currency other than Dollars); or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Company or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The applicable L/C Issuer shall not amend any
Letter of Credit if such L/C Issuer would not be permitted at such time to issue
the Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The applicable L/C Issuer shall be under no
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(vi)                              The applicable L/C Issuer shall act on behalf
of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and such L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to an L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit

 

43

--------------------------------------------------------------------------------


 

Application, appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to the applicable L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least five (5) Business Days (or such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require. 
Additionally, the Company shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Company and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless such L/C Issuer has received written notice from any Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article V shall not be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Company
shall not be

 

44

--------------------------------------------------------------------------------


 

required to make a specific request to such L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company  that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Company and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Company and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in Euro, the Company
shall reimburse the L/C Issuer in Dollars, unless the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in Euro. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in Euro, the L/C Issuer shall notify the Company of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  In the event that (A) a
drawing denominated in Euro is to be reimbursed in Dollars pursuant to this
Section 2.03(c) and (B) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in Euro
equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase Euro in the full amount of the drawing.  If
the Company fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in Euro)
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Company shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the conditions set forth in Section 5.02 (other than the delivery
of a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments.  Any notice given by an L/C Issuer or the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) to the Administrative Agent for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount in Dollars equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount.  The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Company or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Company of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount in Dollars with interest thereon for the period from the
date such payment is required to the date on which such payment is

 

46

--------------------------------------------------------------------------------


 

immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation.  A certificate
of such L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the L/C Issuers for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
an L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

47

--------------------------------------------------------------------------------


 

(iv)                              waiver by an L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Company or any waiver by an L/C Issuer which does not in fact materially
prejudice the Company;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by an L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the ISP;

 

(vii)                           any payment by an L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by an L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of Euro to the Company or any Subsidiary in the relevant
currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer.  The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, an L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Company hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (ix) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary

 

48

--------------------------------------------------------------------------------


 

notwithstanding, the Company may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit unless such L/C Issuer is prevented or prohibited from so
paying as a result of any order or directive of any court or other Governmental
Authority.  In furtherance and not in limitation of the foregoing, an L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  A L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit) the rules of the ISP shall apply to
each standby Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer
shall be responsible to the Company for, and no L/C Issuer’s rights and remedies
against the Company shall be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade — International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Company shall
pay to the Administrative Agent for the account of each Lender in accordance,
subject to Section 2.15, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily maximum amount available to be
drawn under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers. The Company shall pay directly to
Bank of America for its own account a fronting fee with respect to each Letter
of Credit issued by Bank of America, at the rate per annum specified in the Bank
of America Fee Letter, computed on the Dollar Equivalent of the actual daily
maximum

 

49

--------------------------------------------------------------------------------


 

amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) and on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  The Company shall pay directly to Silicon Valley Bank
for its own account a fronting fee with respect to each Letter of Credit issued
by Silicon Valley Bank on the dates and in the amounts set forth in the SVB Fee
Letter.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Company shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit.  The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(l)                                     L/C Issuer Reports to the Administrative
Agent.  Unless otherwise agreed by the Administrative Agent, each L/C Issuer
shall, in addition to its notification obligations set forth elsewhere in this
Section 2.03, provide the Administrative Agent a Letter of Credit Report, as set
forth below:

 

(i)                           reasonably prior to the time that such L/C Issuer
issues, amends, renews, increases or extends a Letter of Credit, the date of
such issuance, amendment, renewal, increase or extension and the stated amount
of the applicable Letters of Credit after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed);

 

(ii)                       on each Business Day on which such L/C Issuer makes a
payment pursuant to a Letter of Credit, the date and amount of such payment;

 

(iii)                     on any Business Day on which the Company fails to
reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment;

 

(iv)                    on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and

 

(v)                       for so long as any Letter of Credit issued by an L/C
Issuer is outstanding, such L/C Issuer shall deliver to the Administrative Agent
(A) on the last Business Day of each calendar month, (B) at all other times a
Letter of Credit Report is required to be

 

50

--------------------------------------------------------------------------------


 

delivered pursuant to this Agreement, and (C) on each date that (1) an L/C
Credit Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

 

2.04                        Swing Line Loans.

 

(a)                                 Swing Line Facility.  Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Company in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Commitment, (y) the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swing Line Loans shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) a Swing Line Loan Notice; provided, that, each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. 
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing
Line Loans (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Company.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Company (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments.  The Swing Line Lender shall
furnish the Company with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence,

 

52

--------------------------------------------------------------------------------

 

event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Revolving Loans
that are Base Rate Loans or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Revolving Loans and Term Loan.  The
applicable Borrower may, upon notice from such Borrower to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Revolving Loans
or the Term Loan in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess

 

53

--------------------------------------------------------------------------------


 

thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding).  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and whether the Loans to be prepaid are the Revolving Loans or the Term
Loan.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.  Each such
prepayment of the Term Loan shall be applied to the Term Loan to the remaining
principal amortization payments of the Term Loan in inverse order of maturity
until the Term Loan has been paid in full.

 

(ii)                                  Swing Line Loans.  The Company may, upon
notice to the Swing Line Lender pursuant to delivery to the Swing Line Lender of
a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     Revolving Commitments.  If for any
reason the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Company shall immediately prepay
Revolving Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Loans and the Swing Line Loans the Total Revolving Outstandings exceed
the Aggregate Revolving Commitments then in effect.

 

(ii)                                  Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to Section 2.05(b)(i) shall be applied
ratably to Revolving Loans and Swing Line Loans and (after all Revolving Loans
and Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations.

 

Within the parameters of the application set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

54

--------------------------------------------------------------------------------


 

2.06                        Termination or Reduction of Aggregate Revolving
Commitments.

 

(a)                                 Optional Reductions.  The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 noon five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Company shall not
terminate or reduce (A) the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

 

(b)                                 Mandatory Reductions.  If after giving
effect to any reduction or termination of Revolving Commitments under this
Section 2.06, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the Aggregate Revolving Commitments at such time, the Letter of Credit Sublimit
or the Swing Line Sublimit, as the case may be, shall be automatically reduced
by the amount of such excess.

 

(c)                                  Notice.  The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Letter of
Credit Sublimit, the Swing Line Sublimit or the Aggregate Revolving Commitments
under this Section 2.06.  Upon any reduction of the Aggregate Revolving
Commitments, the Revolving Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees in respect of
the Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Revolving Loans.  The Company shall repay to
the Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Company shall repay
each Swing Line Loan on the earliest to occur of (i) the date within one
(1) Business Day of demand therefor by the Swing Line Lender, (ii) the date ten
(10) Business Days after such Swing Line Loan is made and (iii) the Maturity
Date.

 

(c)                                  Term Loan.  NY Telecom shall repay the
outstanding principal amount of the Term Loan in installments on the last
Business Day of each March, June, September and December and on the Maturity
Date, in each case, in the respective amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02:

 

55

--------------------------------------------------------------------------------


 

Payment Dates

 

Principal Amortization Payment

 

March, 2015

 

$218,750

 

June, 2015

 

$218,750

 

September, 2015

 

$218,750

 

December, 2015

 

$218,750

 

March, 2016

 

$218,750

 

June, 2016

 

$218,750

 

September, 2016

 

$218,750

 

December, 2016

 

$218,750

 

March, 2017

 

$218,750

 

June, 2017

 

$218,750

 

September, 2017

 

$218,750

 

December, 2017

 

$218,750

 

March, 2018

 

$218,750

 

June, 2018

 

$218,750

 

September, 2018

 

$218,750

 

Maturity Date

 

Outstanding Principal Balance of Term Loan

 

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Rate, (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, all outstanding Obligations hereunder shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest

 

56

--------------------------------------------------------------------------------


 

hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) at a rate per
annum equal to the product of (i) the Applicable Rate times (ii) the actual
daily amount by which the Aggregate Revolving Commitments exceed the sum of
(y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the Commitment Fee.  The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)                                 Fee Letters.  The Company shall pay to
MLPFS, the Administrative Agent and SVB for their own respective accounts fees
in the amounts and at the times specified in the Fee Letters.  Such fees shall
be fully earned when paid and shall be non-refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in

 

57

--------------------------------------------------------------------------------


 

higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuers, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to a Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuers), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period. 
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuers, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article IX.  The Borrowers’ obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note, which shall evidence such Lender’s Loans in addition
to such accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), (ii) in the
case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”) and
(iii) in the case of the Term Loan, be in the form of Exhibit E (a “Term
Note”).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s

 

58

--------------------------------------------------------------------------------


 

Lending Office.  All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  Subject to the definition
of “Interest Period”, if any payment to be made by any Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of any Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans.  If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due.  In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or such L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

59

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to a Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the

 

60

--------------------------------------------------------------------------------


 

Company or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Company shall be required to provide Cash Collateral
pursuant to Section 9.02(c), or (iv) there shall exist a Defaulting Lender, the
Company shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuers, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Company,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Company will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of
Credit shall be held and applied in satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender) (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi)) or (ii) the determination by the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent and the L/C Issuers that there exists excess Cash
Collateral; provided, however, (x) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amount received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08, shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, to Cash Collateralize the each L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Company may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting

 

62

--------------------------------------------------------------------------------

 

Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Company shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line

 

63

--------------------------------------------------------------------------------


 

Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.14.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, the Swing Line Lender and the L/C Issuers agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

64

--------------------------------------------------------------------------------


 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or an L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and each L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability

 

65

--------------------------------------------------------------------------------


 

delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, each Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Company,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Company or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect

 

66

--------------------------------------------------------------------------------


 

to payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or

 

67

--------------------------------------------------------------------------------


 

times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the

 

68

--------------------------------------------------------------------------------


 

authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof or otherwise, (a) the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the applicable
offshore interbank eurodollar market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to this
clause (a), “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and all Lenders. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent revokes
such notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section and the Borrower shall
so request, the Administrative Agent, the affected Lenders and the Borrower
shall negotiate in good faith to amend the definition of “Eurodollar Rate” and
other applicable provisions to preserve the original intent thereof in light of
such change; provided that, until so amended, such Impacted Loans will be
handled as otherwise provided pursuant to the terms of this Section.

 

69

--------------------------------------------------------------------------------


 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or an
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

70

--------------------------------------------------------------------------------


 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or an L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by a Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by such Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Company pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender, an
L/C Issuer or any Governmental Authority for the account of any Lender or any
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the

 

71

--------------------------------------------------------------------------------


 

case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 11.13.

 

3.07                        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) the Obligation of a Guarantor that are guaranteed under this Guaranty
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other

 

72

--------------------------------------------------------------------------------

 

agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against any Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Secured Swap Agreement, or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreements or such Secured
Treasury Management Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Secured Swap Agreement or any Secured Treasury Management Agreement, or any
other agreement or instrument referred to in the Loan Documents, such Secured
Swap Agreements or such Secured Treasury Management Agreements shall be waived
or any other guarantee of any of the Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement or any Secured Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03                        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses

 

73

--------------------------------------------------------------------------------


 

(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08                        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The

 

74

--------------------------------------------------------------------------------


 

obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon and the obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance satisfactory to the Administrative Agent.

 

(c)                                  Financial Statements.  The Administrative
Agent shall have received:

 

(i)                                     (A) the Audited Financial Statements and
(B) the audited consolidated balance sheet of the Company and its Subsidiaries
for each of the fiscal years ended December 31, 2011, and December 31, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for each such fiscal year of the Company and its
Subsidiaries, including the notes thereto, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP;

 

(ii)                                  the Interim Financial Statements; and

 

(iii)                               financial projections for the Company and
its Subsidiaries in form and substance satisfactory to the Lenders for the
fiscal year ending December 31, 2015.

 

(d)                                 No Material Adverse Change.  There shall not
have occurred a material adverse change since December 31, 2013 in the
operations, business, assets, properties, liabilities (actual or contingent) or
financial condition of the Company and its Subsidiaries, taken as a whole.

 

(e)                                  Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of the
Loan Parties after due and diligent investigation, threatened in any court or
before an arbitrator or Governmental Authority that could reasonably be expected
to have a Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

(f)                                   Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Closing
Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may require to evidence that each Loan Party is duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state of organization or formation.

 

(g)                                  Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

(i)                                     searches of Uniform Commercial Code
filings in the jurisdiction of formation of each Loan Party or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

 

(ii)                                  UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                               all certificates evidencing any certificated
Equity Interests pledged to the Administrative Agent pursuant to the Pledge
Agreement, together with duly executed in blank and undated stock powers
attached thereto;

 

(iv)                              searches of ownership of, and Liens on,
intellectual property of each Loan Party in the appropriate governmental
offices;

 

(v)                                 duly executed notices of grant of security
interest in the form required by the Security Agreement as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the intellectual property of the Loan Parties; and

 

(vi)                              in the case of any personal property
Collateral located at a premises leased by a Loan Party with a fair market value
for such Collateral of $200,000 or more at any one location, such estoppel
letters, consents and waivers from the landlords on such real property as may be
reasonably required by the Administrative Agent; provided, that, the aggregate
fair market value for Collateral located at all such premises for which

 

76

--------------------------------------------------------------------------------


 

such estoppel letters, consents and/or waivers shall not be required shall not
exceed $1,000,000 in the aggregate.

 

(h)                                 Real Property Collateral.  Receipt by the
Administrative Agent of Real Property Security Documents with respect to the fee
interest and/or leasehold interest of any Loan Party in each real property
identified on Schedule 6.20(a).

 

(i)                                     Evidence of Insurance.  Receipt by the
Administrative Agent of copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or Lender’s loss payee (in the case of hazard insurance)
on behalf of the holders of the Obligations.

 

(j)                                    Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Company certifying that the conditions specified in Sections 5.01(d), (e) and
(m) and Sections 5.02(a) and (b) have been satisfied.

 

(k)                                 Solvency Certificate.  The Administrative
Agent shall have received certification as to the financial condition and
Solvency of the Company and its Subsidiaries on the Closing Date on a
consolidated basis (after giving effect to the transactions contemplated hereby)
from a Responsible Officer of the Company.

 

(l)                                     Perfection Certificate.  The
Administrative Agent shall have received a completed perfection certificate, in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed by a Responsible Officer of the Company.

 

(m)                             Existing Indebtedness.  Receipt by the
Administrative Agent of evidence that all existing Indebtedness for borrowed
money of the Company and its Subsidiaries (other than Indebtedness permitted to
exist pursuant to Section 8.03) shall have been repaid in full and all security
interests related thereto shall have been terminated on or prior to the Closing
Date.

 

(n)                                 Fees and Expenses.  Receipt by the
Administrative Agent, MLPFS and the Lenders of any fees and expenses required to
be paid or reimbursed, as the case may be, on or before the Closing Date.

 

(o)                                 Attorney Costs.  Unless waived by the
Administrative Agent, the Company shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent).

 

(p)                                 Other.  Receipt by the Administrative Agent
and the Lenders of such other documents, instruments, agreements and information
as requested by the Administrative Agent or any Lender, including, but not
limited to, information regarding litigation, tax, accounting, labor, insurance,
pension liabilities (actual or contingent), real estate leases, material
contracts, debt agreements, property ownership, environmental matters,
contingent liabilities and management of the Company and its Subsidiaries; such
information may include, if requested by the Administrative Agent, asset
appraisal reports and written audits of accounts receivable, inventory,
payables, controls and systems.

 

77

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Company and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all respects
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects as of such earlier date, and
except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer and/or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01                        Existence, Qualification and Power.

 

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

6.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including, without limitation, Regulation U or
Regulation X issued by the FRB).

 

6.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.

 

6.04                        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes,
commitments and Indebtedness.

 

(b)                                 The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(c)                                  From the date of the Audited Financial
Statements to and including the Closing Date, there has been no Disposition by
any Loan Party or any Subsidiary, or any Involuntary Disposition, of any
material part of the business or property of any Loan Party or any Subsidiary,
and no purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material to any Loan Party
or any Subsidiary, in each case,

 

79

--------------------------------------------------------------------------------


 

which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Closing Date.

 

(d)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.

 

6.07                        No Default.

 

(a)                                 Neither any Loan Party nor any Subsidiary is
in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 

6.08                        Ownership of Property; Liens.

 

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of each Loan Party and its Subsidiaries
is subject to no Liens, other than Permitted Liens.

 

6.09                        Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 Each of the Facilities and all operations at
the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the Businesses, and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

 

(b)                                 None of the Facilities contains, or has
previously contained, any Hazardous Materials at, on or under the Facilities in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

 

(c)                                  Neither any Loan Party nor any Subsidiary
has received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

80

--------------------------------------------------------------------------------


 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities or any other location, in each
case by or on behalf of any Loan Party or any Subsidiary in violation of, or in
a manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)                                   There has been no release or threat of
release of Hazardous Materials at or from the Facilities, or arising from or
related to the operations (including, without limitation, disposal) of any Loan
Party or any Subsidiary in connection with the Facilities or otherwise in
connection with the Businesses, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

 

6.10                        Insurance.

 

(a)                                 The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Subsidiary operates.  The insurance
coverage of the Loan Parties and their Subsidiaries as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.

 

(b)                                 The Company and its Subsidiaries maintain,
if available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent.

 

6.11                        Taxes.

 

The Loan Parties and their Subsidiaries have filed all federal and state income
and other material tax returns and reports required to be filed, and have paid
all federal and state income and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state laws.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of

 

81

--------------------------------------------------------------------------------


 

such Plan is qualified under Section 401(a) of the Internal Revenue Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code
or an application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Loan Parties, nothing has
occurred that would prevent, or cause the loss of, such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred and neither
any Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each  Borrower and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is
sixty percent (60%) or higher and neither any Borrower nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below sixty
percent (60%) as of the most recent valuation date; (iv) neither any Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

6.13                        Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (a) jurisdiction of
formation, (b) number of shares of each class of Equity Interests outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Loan Party or any Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.  The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower is engaged and no Borrower will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of a Borrower only or of such Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between such
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.

 

82

--------------------------------------------------------------------------------

 

(b)                                 None of any Loan Party, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

6.15                        Disclosure.

 

No report, financial statement, certificate or other information furnished
(excluding projections, forward-looking information and information of a general
economic or industry nature), whether in writing or orally, by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  All projections furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document were prepared in good faith based upon assumptions that were
believed by the preparer thereof to be reasonable at the time made, it being
understood and agreed that such projections are not a guarantee of financial
performance and actual results may differ from the projections and such
differences may be material.

 

6.16                        Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17                        Intellectual Property; Licenses, Etc.

 

Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.  Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date.  Except for such claims or infringements, as
applicable, that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no claim has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights, nor does any Loan Party know of
any such claim, and (ii)  the use of any IP Rights by any Loan Party or any of
its Subsidiaries or the granting of a right or a license in respect of any IP
Rights from any Loan Party or any of its Subsidiaries does not infringe on the
rights of any Person.  As of the Closing Date, none of the IP Rights owned by
any of the Loan Parties or any of their Subsidiaries is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 6.17.

 

6.18                        Solvency.

 

The Loan Parties are Solvent on a consolidated basis.

 

83

--------------------------------------------------------------------------------


 

6.19                        Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

 

6.20                        Business Locations.

 

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date.  Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date. 
The exact legal name and state of organization of (a) each Borrower is as set
forth on the signature pages hereto and (b) each Guarantor is (i) as set forth
on the signature pages hereto, (ii) as set forth on the signature pages to the
Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.13(c).  Except as set forth on Schedule
6.20(c), no Loan Party has during the five years preceding the Closing Date
(i) changed its legal name, (ii) changed its state of formation, or (iii) been
party to a merger, consolidation or other change in structure.

 

6.21                        Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the five years
preceding the Closing Date.

 

6.22                        Government Sanctions.

 

The Company represents that neither the Company nor any of its Subsidiaries
(collectively, the “Company Group”) or, to the knowledge of the Company Group,
any director, officer, employee, agent, affiliate or representative of the
Company Group is an individual or entity currently the subject to any sanctions
administered or enforced by the United States Government, including without
limitation, the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMY”), or other relevant sanctions authority (“Sanctions”),
nor is the Company Group located, organized or resident in a country or
territory that is the subject of Sanctions.

 

6.23                        PATRIOT Act.

 

To the extent applicable, the Company and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act.

 

6.24                        Anti-Corruption Laws.

 

To the extent applicable, no part of the proceeds of any Loan or Letter of
Credit will be used by any Loan Party, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any similar laws,

 

84

--------------------------------------------------------------------------------


 

rules or regulations issued, administered or enforced by any Governmental
Authority having jurisdiction over any of the Company or any other Loan Party.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:

 

7.01                        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 upon the earlier of the date that is ninety
(90) days after the end of each fiscal year of the Company and the date such
information is filed with the SEC, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)                                 upon the earlier of the date that is
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Company and the date such information is filed with the
SEC, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

7.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 8.11 or, if any such Event of
Default shall exist, stating the nature and status of such event (it being
understood that such requirement may be

 

85

--------------------------------------------------------------------------------


 

satisfied by the inclusion of a no-default statement in the footnotes to the
financial statements delivered pursuant to Section 7.01(a));

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Company
(including, certifications of a Responsible Officer of the Company with respect
to (i) the amounts of Aggregate Excluded DAS Capital Expenditures and Eligible
DAS Capital Expenditures for the applicable period, (ii) the number of
subscribers located at military bases at which the Company and its Subsidiaries
provide broadband networks and (iii) solely with respect to each Compliance
Certificate delivered concurrently with the financial statements referred to in
Section 7.01(a), an annual summary of completed DAS Installations during the
period covered by such financial statements and a calculation of the Assumed
Contribution Margin for such period (it being understood that such calculation
method shall be subject to the approval of the Administrative Agent in its
reasonable discretion));

 

(c)                                  no more than 30 days following the end of
each fiscal year of the Company, beginning with the fiscal year ending
December 31, 2014, an annual business plan and budget of the Company and its
Subsidiaries containing, among other things, pro forma financial statements for
each quarter of the current fiscal year;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
a Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Company by independent
accountants in connection with the accounts or books of the Company or any
Subsidiary, or any audit of any of them;

 

(f)                                   promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

 

(g)                                  promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

 

(i)                                     not later than the last Business Day of
each calendar month, a certificate of a Responsible Officer of the Company
evidencing compliance with Section 8.11(c) as of the last

 

86

--------------------------------------------------------------------------------


 

day of the immediately preceding calendar month, in form and detail satisfactory
to the Administrative Agent; and

 

(j)                                    concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of a
Responsible Officer of the Company (i) listing (A) all applications by any Loan
Party, if any, for Copyrights, Patents or Trademarks (each such term as defined
in the Security Agreement) made since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), (B) all issuances of
registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks (each such term as defined in the Security
Agreement) received since the date of the prior certificate (or, in the case of
the first such certificate, the Closing Date), and (C) all Trademark Licenses,
Copyright Licenses and Patent Licenses (each such term as defined in the
Security Agreement) entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (ii) attaching the insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party or any Subsidiary that was renewed,
replaced or modified during the period covered by such financial statements.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or e-mail) of the posting of any such documents and provide
to the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery by a Lender, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the Company
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a  “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Person’s securities.  The
Company hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, MLPFS and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the

 

87

--------------------------------------------------------------------------------


 

Platform designated as “Public Side Information;” and (z) the Administrative
Agent and MLPFS shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated as “Public Side Information.”

 

7.03                        Notices.

 

(a)                                 Promptly (and in any event, within two
Business Days) notify the Administrative Agent and each Lender of the occurrence
of any Default.

 

(b)                                 Promptly (and in any event, within five
Business Days) notify the Administrative Agent and each Lender of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  Promptly (and in any event, within five
Business Days) notify the Administrative Agent and each Lender of the occurrence
of any ERISA Event.

 

(d)                                 Promptly (and in any event, within five
Business Days) notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by the Company or
any Subsidiary, including any determination by the Company referred to in
Section 2.10(b).

 

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04                        Payment of Obligations.

 

Pay and discharge, as the same shall become due and payable, (a) all federal and
state income and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary and (b) all material lawful claims which, if unpaid, would by
law become a Lien upon its property.

 

7.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05.

 

(b)                                 Preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

(d)                                 Preserve or renew all of its material
registered patents, copyrights, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.

 

7.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

 

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.07                        Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

(b)                                 Without limiting the foregoing,
(i) maintain, if available, fully paid flood hazard insurance on all real
property that is located in a special flood hazard area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent, (ii) furnish to the Administrative Agent evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

 

(c)                                  Cause the Administrative Agent and its
successors and/or assigns to be named as lender’s loss payee or mortgagee as its
interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty days (or
such lesser amount as the Administrative Agent may agree) prior written notice
before any such policy or policies shall be altered or canceled.

 

7.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09                        Books and Records.

 

(a)                                 Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions

 

89

--------------------------------------------------------------------------------


 

and matters involving the assets and business of such Loan Party or such
Subsidiary, as the case may be.

 

(b)                                 Maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Loan Party or such
Subsidiary, as the case may be.

 

7.10                        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be desired, upon reasonable advance notice to the Company; provided,
that, in the absence of an Event of Default, the Borrowers will not be required
to reimburse the expense of more than one such visit in any twelve-month period
and only the Administrative Agent on behalf of the Lenders may exercise the
right to each such annual visit; provided, further, that, when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

7.11                        Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital and capital expenditures, (c) for
other general corporate purposes and (d) for Permitted Acquisitions; provided
that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.

 

7.12                        Additional Subsidiaries.

 

(a)                                 Within thirty (30) days after the
acquisition or formation of any Subsidiary (provided, that, Concourse Detroit
ceasing to be an Excluded Subsidiary but remaining a Subsidiary shall be deemed
to constitute the acquisition of a Subsidiary for all purposes of this
Section 7.12), notify the Administrative Agent thereof in writing, together with
the (i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Company or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

(b)                                 Within thirty (30) days after the
acquisition or formation of any Subsidiary (or such later date as the
Administrative Agent may agree in its sole discretion) (provided, that,
Concourse Detroit ceasing to be an Excluded Subsidiary but remaining a
Subsidiary shall be deemed to constitute the acquisition of a Subsidiary for all
purposes of this Section 7.12), if such Subsidiary is a Domestic Subsidiary,
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(f) and (g) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope satisfactory to the Administrative Agent.

 

90

--------------------------------------------------------------------------------


 

7.13                        ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

 

7.14                        Pledged Assets.

 

(a)                                 Equity Interests.  Cause (i) 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary and (ii) 65%
(or such greater percentage that, due to a change in an applicable Law after the
date hereof, (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by a Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, pursuant to the terms and
conditions of the Collateral Documents, together with opinions of counsel  and
any filings and deliveries necessary in connection therewith to perfect the
security interests therein, all in form and substance satisfactory to the
Administrative Agent.

 

(b)                                 Other Property.  Cause all property (other
than Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected and, in the case of real property (whether leased or owned),
title insured Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the Collateral Documents or, with respect to any such
property acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall request (subject to Permitted Liens)
and, in connection with the foregoing, deliver to the Administrative Agent such
other documentation as the Administrative Agent may request including filings
and deliveries necessary to perfect such Liens, Organization Documents,
resolutions, Real Property Security Documents, landlord’s waivers and favorable
opinions of counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

7.15                        Accounts.

 

Each Loan Party will maintain its principal deposit and operating accounts with
Lenders at all times; provided, that, should any Person cease to be a Lender,
the Loan Parties shall have ninety (90) days after such cessation to transfer
any applicable accounts to another Lender.

 

7.16                        Post-Closing Obligations. Use commercially
reasonable efforts to deliver to the Administrative Agent not later than the
date that is ninety (90) days following the Closing Date (or such later date as
the Administrative Agent may agree in its sole discretion) an executed landlord
waiver for the leased real property location of the Loan Parties at 10960
Wilshire Blvd., Los Angeles, California 90024.

 

91

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01 and any renewals or extensions thereof; provided, that: (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);

 

(c)                                  Liens (other than Liens imposed under
ERISA) for taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided that such Liens secure only
amounts not yet due and payable or, if due and payable, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure (i) the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and (ii) lease
obligations under real property leases entered into in the ordinary course of
business in amounts not to exceed three months’ lease payments under such
leases;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 9.01(h);

 

92

--------------------------------------------------------------------------------

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.03(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (ii) the
Indebtedness secured thereby does not exceed the cost (negotiated on an arm’s
length basis) of the property being acquired on the date of acquisition and
(iii) such Liens attach to such property concurrently with or within ninety days
after the acquisition thereof;

 

(j)                                    leases, subleases, licenses or
sublicenses granted to others not interfering in any material respect with the
business of any Loan Party or any of their respective Subsidiaries;

 

(k)                                 any interest of title of a lessor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(l)                                     normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions;

 

(m)                             Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(n)                                 Liens of sellers of goods to the Company and
any of its Subsidiaries arising under Article 2 of the Uniform Commercial Code
or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(o)                                 Liens, if any, in favor of the
Administrative Agent on Cash Collateral delivered pursuant to Section 2.14(a);

 

(p)                                 Liens on property of a Person existing at
the time such Person is acquired or merged with or into or consolidated with any
Loan Party or Subsidiary after the Closing Date to the extent securing
Indebtedness permitted by Section 8.03 (and not created in anticipation or
contemplation thereof); provided that such Liens do not extend to property not
subject to such Liens at the time of acquisition (other than improvements
thereon and proceeds thereof);

 

(q)                                 the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases or
consignment of goods, in each case, in the ordinary course of business; and

 

(r)                                    Liens securing Indebtedness incurred
pursuant to Section 8.03(g); provided, that: (i) such Liens do not extend to, or
encumber, property which constitutes Collateral and (ii) such Liens extend only
to the property of the Foreign Subsidiary incurring such Indebtedness or any of
its Subsidiaries that are Foreign Subsidiaries.

 

8.02                        Investments.

 

Make any Investments, except:

 

(a)                                 Investments held by the Company or a
Subsidiary in the form of cash or Cash Equivalents;

 

(b)                                 Investments existing as of the Closing Date
and set forth in Schedule 8.02;

 

93

--------------------------------------------------------------------------------


 

(c)                                  Investments in any Person that is a Loan
Party prior to giving effect to such Investment;

 

(d)                                 Investments by any Subsidiary that is not a
Loan Party in any other Subsidiary that is not a Loan Party;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guarantees permitted by Section 8.03(f);

 

(g)                                  Permitted Acquisitions;

 

(h)                                 Investments by the Company in corporate
securities, bank certificates of deposit, U.S. treasury and agency obligations,
asset-back securities and money market mutual funds made in accordance with the
investment policy of the Company (as such policy is in effect on the Closing
Date) approved by the board of directors of the Company (the “Company Investment
Policy”), in each case, (i) having a final maturity of not more than twenty-four
(24) months and (ii) meeting the applicable requirements of clauses 1 through 6
of Article III of the Company Investment Policy and each other applicable
requirement of the Company Investment Policy; and

 

(i)                                     other Investments not exceeding
$3,000,000 in the aggregate at any one time outstanding.

 

8.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of the Company and its
Subsidiaries set forth in Schedule 8.03;

 

(c)                                  intercompany Indebtedness permitted under
Section 8.02;

 

(d)                                 obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
by the Company or any of its Subsidiaries to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $7,500,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall

 

94

--------------------------------------------------------------------------------


 

be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing.

 

(f)                                   Guarantees with respect to Indebtedness of
any Loan Party permitted under this Section 8.03; provided that if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guaranty on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;

 

(g)                                  Indebtedness incurred by Foreign
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding;

 

(h)                                 unsecured Indebtedness in respect of
financing insurance premiums (not to exceed 12 months of premiums) in the
ordinary course of business;

 

(i)                                     obligations in respect of bid,
performance or surety, appeal or similar bonds, completion guarantees, workers’
compensation claims, self-insurance obligations and bankers acceptances (other
than for an obligation for borrowed money), in each case provided in the
ordinary course of business;

 

(j)                                    Earn Out Obligations incurred in
connection with the consummation of a Permitted Acquisition; provided, that,
(i) such Earn Out Obligations are not secured by any Lien on any Collateral,
(ii) the aggregate amount that could be required to be paid in connection with
all such Earn Out Obligations in existence at any one time (assuming
satisfaction of all payment criteria in connection therewith to the maximum
extent) shall not exceed $5,000,000 and (iii) for the avoidance of doubt, each
such Earn Out Obligation must comply with clauses (j) and (k) of the definition
of “Permitted Acquisitions” in Section 1.01 hereof;

 

(k)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, and in respect of netting services, overdraft protection and other
similar arrangements in connection with deposit accounts in the ordinary course
of business, in each case that is promptly repaid;

 

(l)                                     unsecured Indebtedness of the Company
and its Subsidiaries not permitted by the foregoing clauses of this
Section 8.03, in an aggregate principal amount for all such Indebtedness not to
exceed $2,000,000 at any one time outstanding; and

 

(m)                             refinancings, renewals, or extensions of
Indebtedness permitted under clauses (b) and (j) of this Section 8.03, so long
as: (i) the terms and conditions of such refinancings, renewals or extensions
are not, in the Administrative Agent’s reasonable judgment, materially more
onerous to the Loan Parties taken as a whole than the terms and conditions of
the Indebtedness being refinanced, (ii) such refinancings, renewals or
extensions do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, or extended (other than attributable to the
accretion of original issue discount, interest, capitalization of interest or
payment premiums in respect of the Indebtedness being refinanced and costs and
expenses related thereto and by an amount equal to any existing commitments
unutilized thereunder), (iii) such refinancing, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being refinanced, renewed or extended,
(iv) no Default or Event of Default exists immediately prior to or after giving
effect to the incurrence of such Indebtedness, (v) the Company shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate

 

95

--------------------------------------------------------------------------------


 

demonstrating that, upon giving Pro Forma Effect to the incurrence of such
Indebtedness, (A) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11(a) and (b) as of the most recent fiscal
quarter end for which the Company was required to deliver financial statements
pursuant to Section 7.01(a) or (b) and (vi) if the Indebtedness being
refinanced, renewed or extended is subordinated in right of payment to the
Obligations, such refinancing, renewal or extension is subordinated in right of
payment to the Obligations on terms, taken as a whole, as favorable in all
material respects as those contained in the documents governing the Indebtedness
being refinanced, renewed or extended.

 

8.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Company may merge or consolidate with any of its Subsidiaries (other than NY
Telecom) provided that the Company shall be the continuing or surviving
corporation, (b) NY Telecom may merge or consolidate with any of its
Subsidiaries provided that NY Telecom shall be the continuing or surviving
corporation, (c) any Loan Party (other than a Borrower) may merge or consolidate
with any other Loan Party (other than a Borrower), (d) any Subsidiary that is
not a Loan Party may be merged or consolidated with or into any Loan Party
provided that such Loan Party shall be the continuing or surviving corporation
and (e) any Subsidiary that is not a Loan Party may be merged or consolidated
with or into any other Subsidiary that is not a Loan Party.

 

8.05                        Dispositions.

 

Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (b) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (c) no Default or
Event of Default has occurred and is continuing both immediately prior to and
after giving effect to such Disposition, (d) such transaction does not involve a
sale or other disposition of receivables other than receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section 8.05, and (e) the aggregate net book
value of all of the assets sold or otherwise Disposed of by the Company and its
Subsidiaries in all such transactions occurring during any fiscal year shall not
exceed $2,000,000.

 

8.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to a Borrower or any  Guarantor;

 

(b)                                 the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests of such Person; and

 

(c)                                  the Company may make any other Restricted
Payment (including, for the avoidance of doubt, stock repurchases); provided,
that, (x) no Default or Event of Default shall have occurred and be continuing
at the time of such Restricted Payment or would result from such Restricted
Payment, (y) the Company shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
Restricted Payment

 

96

--------------------------------------------------------------------------------


 

on a Pro Forma Basis, (A) the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter end for which the Borrower was required to deliver financial statements
pursuant to Section 7.01(a) or (b) and (B) the Loan Parties have Liquidity of at
least $25,000,000 and (z) the aggregate amount of all such Restricted Payments
by the Company during any fiscal year shall not exceed $5,000,000.

 

8.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto.

 

8.08                        Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business and (e) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.

 

8.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.

 

8.10                        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

97

--------------------------------------------------------------------------------


 

8.11                        Financial Covenants.

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Company
to be greater than (i) for any fiscal quarter ending during the period from the
Closing Date to and including December 31, 2015, 2.50 to 1.0, (ii) for any
fiscal quarter ending during the period from January 1, 2016 to and including
December 31, 2016, 2.25 to 1.0 and (ii) for any fiscal quarter ending
thereafter, 2.00 to 1.0.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than (i) for any fiscal quarter of the Company
ending during the period from the Closing Date to and including December 31,
2015, 1.50 to 1.0 and (ii) for any fiscal quarter ending thereafter, 1.75 to
1.0.

 

(c)                                  Liquidity.  Permit Liquidity of the Loan
Parties, as of the last day of any calendar month, to be less than $15,000,000.

 

8.12                        Prepayment of Other Indebtedness, Etc.

 

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of any Loan Party or any Subsidiary
(other than (x) Indebtedness arising under the Loan Documents and (y) the
specific refinancings, renewals and extensions permitted pursuant to
Section 8.03(m)).

 

8.13                        Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity.

 

(a)                                 Amend, modify or change its Organization
Documents in a manner adverse to the Lenders.

 

(b)                                 Change its fiscal year.

 

(c)                                  Without providing ten (10) days prior
written notice to the Administrative Agent, change its name, state of formation
or form of organization.

 

8.14                        Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party) to own any Equity Interests of
any Subsidiary of any Loan Party (other than  the Equity Interests of Concourse
Chicago and Concourse Detroit that, in each case, are owned on the Closing Date
by a Person who is not a Loan Party), except to qualify directors where required
by applicable law or to satisfy other requirements of applicable law with
respect to the ownership of Equity Interests of Foreign Subsidiaries, (b) permit
any Loan Party or any Subsidiary of any Loan Party to issue or have outstanding
any shares of preferred Equity Interests (other than shares of preferred Equity
Interests of Tego Communications, Inc. in existence on the Closing Date that are
solely owned by the Company) or (c) create, incur, assume or suffer to exist any
Lien on any Equity Interests of any Subsidiary of any Loan Party, except for
Permitted Liens.

 

98

--------------------------------------------------------------------------------


 

8.15                        Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

 

8.16                        Sanctions.

 

Directly or indirectly, use the proceeds of any Loan or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any country or territory, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  A Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, 7.03, 7.05(a), 7.07, 7.10, 7.11, 7.12, 7.15 or 7.16 or
Article VIII or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Company or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with

 

99

--------------------------------------------------------------------------------


 

the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any of its Subsidiaries becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty days after its issue
or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) a Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan

100

--------------------------------------------------------------------------------


 

Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to the Minimum Collateral Amount with
respect thereto); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

101

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuers in proportion to the respective amounts described
in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be (other than, in each case, the
Administrative Agent or its Affiliate).  Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

(a)                                 Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof,

 

102

--------------------------------------------------------------------------------

 

together with such actions and powers as are incidental thereto.  The provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuers, and neither any Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Swap Banks
and potential Treasury Management Banks) and each L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and such L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative

 

103

--------------------------------------------------------------------------------


 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrowers, a Lender or an L/C Issuer.

 

Neither the Administrative Agent nor any of its Related Parties shall have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

104

--------------------------------------------------------------------------------


 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the Company. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law by notice in
writing to the Company and such Person remove such Person as the Administrative
Agent and, in consultation with the Company, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other

 

105

--------------------------------------------------------------------------------


 

than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all of its Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

106

--------------------------------------------------------------------------------


 

10.09                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the holders of the Obligations
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or
debt instruments of

 

107

--------------------------------------------------------------------------------


 

the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a)(i) through (iv) of Section 11.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any holder of the Obligations or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any holder of the Obligations or any acquisition vehicle to
take any further action.

 

10.10                 Collateral and Guaranty Matters.

 

Each Lender (including in its capacities as a potential Treasury Management Bank
and a potential Swap Bank) and each L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion:

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations)  and the
expiration or termination of all Letters of Credit, (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other Disposition permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (iii) as approved in
accordance with Section 11.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative

 

108

--------------------------------------------------------------------------------


 

Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11                 Treasury Management Banks and Swap Banks.

 

No Treasury Management Bank or Swap Bank that obtains the benefit of
Section 9.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury Management Agreements and Secured Swap
Agreements.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

(a)                                 No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by a
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that:

 

(i)                                     no such amendment, waiver or consent
shall:

 

(A)                               extend or increase the Commitment of a Lender
(or reinstate any Commitment terminated pursuant to Section 9.02) without the
written consent of such Lender whose Commitment is being extended or increased
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

 

(B)                               postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal (excluding mandatory
prepayments), interest, fees or other amounts due to the Lenders (or any of
them) or any scheduled or mandatory reduction of the Commitments hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment or whose Commitments are to be reduced;

 

109

--------------------------------------------------------------------------------


 

(C)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate;

 

(D)                               change Section 2.13 or Section 9.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby;

 

(E)                                change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(F)                                 except in connection with a Disposition
permitted under Section 8.05, release all or substantially all of the Collateral
without the written consent of each Lender directly affected thereby; or

 

(G)                               release a Borrower or, except in connection
with a merger or consolidation permitted under Section 8.04 or a Disposition
permitted under Section 8.05, all or substantially all of the Guarantors without
the written consent of each Lender directly affected thereby, except to the
extent the release of any Guarantor is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

(ii)                                  unless also signed by the applicable L/C
Issuer, no amendment, waiver or consent shall affect the rights or duties of
such L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it;

 

(iii)                               unless also signed by the Swing Line Lender,
no amendment, waiver or consent shall affect the rights or duties of the Swing
Line Lender under this Agreement; and

 

(iv)                              unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

110

--------------------------------------------------------------------------------


 

(b)                                       Notwithstanding anything herein to the
contrary, (x) this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent, the Company,
the other Loan Parties and the relevant Lenders providing such additional credit
facilities (i) to add one or more additional credit facilities to this
Agreement, to permit the extensions of credit from time to time outstanding
hereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (ii) to change, modify or alter
Section 2.13 or Section 9.03 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements) enumerated in this clause
(x), (y) in order to implement any additional Commitments in accordance with
Section 2.02(f), this Agreement may be amended for such purpose (but solely to
the extent necessary to implement such additional Commitments in accordance with
Section 2.02(f)) by the Company, the other Loan Parties, the Administrative
Agent and the relevant Lenders providing such additional Commitments and (z) if
following the Closing Date, the Administrative Agent and the Company shall have
jointly identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

 

(c)                                        Notwithstanding anything herein to
the contrary, as to any amendment, amendment and restatement or other
modifications otherwise approved in accordance with this Section, it shall not
be necessary to obtain the consent or approval of any Lender that, upon giving
effect to such amendment, amendment and restatement or other modification, would
have no Commitment or outstanding Loans so long as such Lender receives payment
in full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.

 

11.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Company or any other Loan
Party, the Administrative Agent, an L/C Issuer or the Swing Line Lender, to the
address, facsimile number, e-mail address or telephone number specified for such
Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, e-mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and

 

111

--------------------------------------------------------------------------------


 

other communications sent by facsimile or e-mail transmission shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail address and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuers or the
Borrowers may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of a Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or any other
Information through the Internet or any telecommunications, electronic or other
information transmission systems, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to a Borrower, any
other Loan Party, any Lender, any L/C Issuer or any other Person for indirect,
special, consequential or punitive damages (as opposed to direct or actual
damages).

 

112

--------------------------------------------------------------------------------

 

(d)                                 Change of Address, Etc.  Each Borrower, the
Administrative Agent, each L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number or e-mail address for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to a Borrower or its securities for purposes of United States
federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuers, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff

 

113

--------------------------------------------------------------------------------


 

rights in accordance with Section 11.08 (subject to the terms of Section 2.13),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.01 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the MLPFS, the
Administrative Agent and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and
MLPFS) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by an L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by MLPFS,
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of MLPFS, the Administrative Agent, any Lender or any L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify MLPFS, the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including a
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the

 

114

--------------------------------------------------------------------------------


 

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Company or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct  of such Indemnitee or the breach in bad faith
by such Indemnitee of its obligations hereunder, if the Company or such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to
MLPFS, the Administrative Agent (or any sub-agent thereof), an L/C Issuer, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to MLPFS, the Administrative Agent (or any such
sub-agent), such L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against MLPFS,
the Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for MLPFS, the Administrative Agent (or any such sub-agent), an
L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

115

--------------------------------------------------------------------------------


 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

116

--------------------------------------------------------------------------------


 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 in the
case of an assignment of Revolving Loans and $1,000,000 in the case of an
assignment of Term Loans unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, that this Section 11.06(b)(i)(B) shall not apply to assignments
permitted pursuant to Section 10.09;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto assigned, except that this clause (ii) shall not (A) apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder) and its outstanding Term Loans on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided further, that the Company’s consent shall not be required
during the primary syndication of the credit facility provided herein;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Revolving Commitment if such assignment is to
a Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Term Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the L/C Issuers and the Swing
Line Lender shall be required for any assignment in respect of the Revolving
Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment; provided, further, that such processing and recordation fee
shall not apply to any assignment permitted pursuant to Section 10.09.

 

117

--------------------------------------------------------------------------------


 

The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Company or any of the Company’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the

 

118

--------------------------------------------------------------------------------


 

equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Company and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Company or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or a Borrower or any Affiliate or Subsidiary of a Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the other Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant.  Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such

 

119

--------------------------------------------------------------------------------


 

commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Company, resign as Swing Line Lender.  In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Confidential Information.  Each
of the Administrative Agent, the Lenders and each L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any

 

120

--------------------------------------------------------------------------------


 

other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to a Loan Party and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the a Borrower or its Subsidiaries or the credit
facilities provided hereunder, (B) the provider of any Platform or other
electronic delivery service used by the Administrative Agent, an L/C Issuer
and/or the Swing Line Lender to deliver Borrower Materials or notices to the
Lenders or (C) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (viii) with the consent of
the Company or (ix) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Loan Party.  For purposes of this Section, “Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by such Loan Party
or any Subsidiary, provided that, in the case of information received from a
Loan Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)                                 Non-Public Information.  Each of the
Administrative Agent, the Lenders and the L/C Issuers acknowledges that (i) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08                 Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to

 

121

--------------------------------------------------------------------------------


 

such Defaulting Lender as to which it exercised such right of setoff.  The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or an L/C Issuer, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions

 

122

--------------------------------------------------------------------------------

 

the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuers or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.

 

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to one hundred percent (100%) of the outstanding principal of
its Loans and L/C Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

123

--------------------------------------------------------------------------------


 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY
HERETO OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST A BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION IN ORDER TO ENFORCE ANY RIGHTS WITH RESPECT TO ANY
COLLATERAL.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

124

--------------------------------------------------------------------------------


 

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

 

11.17                 USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of the Borrowers
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrowers in accordance with the Act. The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

125

--------------------------------------------------------------------------------


 

11.18                 No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, MLPFS,
and the Lenders are arm’s-length commercial transactions between the Borrowers
and their respective Affiliates, on the one hand, and the Administrative Agent,
MLPFS and the Lenders on the other hand, (ii) each Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent, MLPFS
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for the Borrowers or any
of their respective Affiliates or any other Person and (ii) neither the
Administrative Agent, MLPFS nor any Lender has any obligation to the Borrowers
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, MLPFS and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent, MLPFS nor any
Lender has any obligation to disclose any of such interests to the Borrowers or
their respective Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases, any claims that it may have against the
Administrative Agent, MLPFS or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.19                 Appointment of Company.

 

Each of the Guarantors and NY Telecom, in its capacity as a Borrower, hereby
appoints the Company to act as its agent for all purposes of this Agreement, the
other Loan Documents and all other documents and electronic platforms entered
into in connection herewith and agrees that (a) the Company may execute such
documents and provide such authorizations on behalf of such Guarantors and NY
Telecom as the Company deems appropriate in its sole discretion and each
Guarantor and NY Telecom shall be obligated by all of the terms of any such
document and/or authorization executed on its behalf, (b) any notice of
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Company shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers, the Swing Line Lender or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Guarantors and NY
Telecom.

 

11.20                 Joint and Several Liability of Borrowers, Etc.

 

(a)                                 Each of the Borrowers is accepting joint and
several liability hereunder in consideration of the financial accommodation to
be provided by the Lenders under this Agreement and the other documents
evidencing the Obligations, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

 

(b)                                 Each of the Borrowers jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrower with respect
to the payment and performance of all of the Obligations, it

 

126

--------------------------------------------------------------------------------


 

being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.

 

(c)                                  If and to the extent that a Borrower shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any obligations under the Loan Documents in accordance with the
terms thereof, then in each such event, the other Borrower will make such
payment with respect to, or perform, such obligation.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 11.20 constitute full recourse obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of occurrence of any Default (except to the extent
notice is expressly required to be given pursuant to the terms of this
Agreement), or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent or the Lenders
under or in respect of any of the Obligations, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement.  Each Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by the Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of such Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or any failure to act on the part of the Administrative Agent or
the Lenders, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder which might, but for the provisions of this
Section 11.20, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 11.20, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section 11.20 shall not be discharged except by performance and then
only to the extent of such performance.  The obligations of each Borrower under
this Section 11.20 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower or the Lenders.  The joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or the Lenders.

 

(f)                                   The provisions of this Section 11.20 are
made for the benefit of the Administrative Agent and the Lenders and their
respective successors and assigns, and may be enforced by any such Person from
time to time against any of the Borrowers as often as occasion therefore may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any other Borrower or to
exhaust any remedies available to it against any other Borrower or to resort to
any other source or means of obtaining payment of any of the Obligations or to
elect any other remedy.  The provisions of this Section 11.20 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully

 

127

--------------------------------------------------------------------------------


 

satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 11.20 will forthwith be
reinstated and in effect as though such payment had not been made.

 

(g)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents or other
documents evidencing the Obligations, the obligations of each Borrower hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable Debtor Relief Law.

 

11.21                 California Judicial Reference.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Loan Parties shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

[SIGNATURE PAGES FOLLOW]

 

128

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Secretary

 

 

 

NEW YORK TELECOM PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer

 

 

 

 

GUARANTORS:

ADVANCED WIRELESS GROUP, LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

 

 

BOINGO BROADBAND, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

CHICAGO CONCOURSE DEVELOPMENT GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS BALTIMORE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

CONCOURSE COMMUNICATIONS CANADA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Treasurer and Secretary

 

 

 

CONCOURSE COMMUNICATIONS GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

 

 

CONCOURSE COMMUNICATIONS ILLINOIS, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

CONCOURSE COMMUNICATIONS MINNESOTA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

130

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS NASHVILLE, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

CONCOURSE COMMUNICATIONS OTTAWA, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

CONCOURSE COMMUNICATIONS SSP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Manager

 

 

 

CONCOURSE COMMUNICATIONS ST. LOUIS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

CONCOURSE HOLDING CO., LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Manager

 

 

 

ELECTRONIC MEDIA SYSTEMS, INC.,

 

a Florida corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Treasurer and Secretary

 

131

--------------------------------------------------------------------------------

 

 

ENDEKA GROUP, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Treasurer, CFO & Secretary

 

 

 

 

 

INGATE HOLDING, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

INGATE TECHNOLOGIES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

OPTI-FI NETWORKS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

TEGO COMMUNICATIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name: Peter Hovenier

 

Title: Secretary and Treasurer

 

133

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

Name: Mollie S. Canup

 

Title: Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Julie Yamauchi

 

Name: Julie Yamauchi

 

Title: Senior Vice President

 

 

 

 

 

SILICON VALLEY BANK,

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Ted Bell

 

Name: Ted Bell

 

Title: Vice President

 

134

--------------------------------------------------------------------------------


 

SCHEDULE 1.01
(EXISTING LETTERS OF CREDIT)

 

[*]

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

[*]

 

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage of
Aggregate
Revolving
Commitments

 

Term Loan
Commitment

 

Applicable Percentage
of Term Loan
Commitments

 

Bank of America, N.A.

 

[*]

 

[*]

 

[*]

 

[*]

 

Silicon Valley Bank

 

[*]

 

[*]

 

[*]

 

[*]

 

Total

 

$

46,500,000.00

 

100.000000000

%

$

3,500,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10
(INSURANCE)

 

(See Attached)

 

--------------------------------------------------------------------------------

[g14022ks27ai001.gif]

Client#: 22713 BOINWIRE ACORDTM CERTIFICATE OF LIABILITY INSURANCE DATE
(MM/DD/YYYY) 11/03/2014 THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION
ONLY AND CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A REPRESENTATIVE OR PRODUCER,
AND THE CERTIFICATE HOLDER. IMPORTANT: If the certificate holder is an
ADDITIONAL INSURED, the policy(ies) the terms and conditions of the policy,
certain policies may require an endorsement. certificate holder in lieu of such
endorsement(s). CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES CONTRACT BETWEEN THE ISSUING INSURER(S),
AUTHORIZED must be endorsed. If SUBROGATION IS WAIVED, subject to A statement on
this certificate does not confer rights to the CONTACT NAME: [Omitted] PHONE
(A/C, No, Ext) [Omitted] FAX: A/C, No): [Omitted] E-MAIL ADDRESS: [ Omitted]
[Omitted] INSURER(S) AFFORDING COVERAGE NAIC # PRODUCER Barney & Barney 101
Enterprise, Ste 330 CA License #0H18131 Aliso Viejo, CA 92656 INSURER A:
Hartford Casualty Insurance Com [Omitted] INSURER B: NOVA Casualty Company
[Omitted] INSURER C : Hartford Fire Insurance Company [Omitted] INSURER') :
Sentinel Insurance Company, Ltd [Omitted] INSURER E : INSURED Boingo Wireless,
Inc. 10960 Wilshire Blvd., Suite 800 Los Angeles, CA 90024 INSURER F : COVERAGES
CERTIFICATE NUMBER: REVISION NUMBER: THIS IS TO CERTIFY THAT THE POLICIES OF
INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE
POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF
ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE
ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN
IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS
SHOWN MAY HAVE BEEN REDUCED BY PAID AIMS. MR TYPE OF INSURANCE ADDL NSR SUBR WVD
POLICY NUMBER POLICY EFF (MM/DD/YYYY) POLICY EXP (MM/DD/YYYY) LIMITS GENERAL
LIABILITY EACH OCCURRENCE $1,000,000 X COMMERCIAL GENERAL LIABILITY $1,000,000
DAMAGE TOP RENTED PREMISES Ea. occurrence) CLAIMS-MADE X OCCUR $10,000 MED EXP
(Any one person) PERSONAL 8 ADV INJURY $ 1,000,000 GENERAL AGGREGATE $ 2,000,000
GEN’L AGGREGATE LIMIT APPLIES PER: PRODUCTS - COMP/OP AGG $ INCLUDED A x POLICY
PROJECT LOC [Omitted] 07/01/2014 07/01/2015 $ AUTOMOBILE LIABILITY COMBINED
SINGLE LIMIT (Ea. Accident) $ ANY AUTO BODILY INJURY (Per person) $ ALL OWNED
AUTOS SCHEDULED AUTOS BODILY INJURY (Per accident) $ HIRED AUTOS NON-OWNED AUTOS
PROPERTY DAMAGE (Per accident) $ $ X UMBRELLA LIAB X OCCUR EACH OCCURRENCE
$25,000,000 EXCESS LIAB CLAIMS MADE AGGREGATE $25,000,000 A DED X RETENTION
$10,000 [Omitted] 07/01/2014 07/01/2015 $ WC STATUTORY LIMITS OTHER E.L. EACH
ACCIDENT $ E.L. DISEASE - EA EMPLOYEE $ WORKERS COMPENSATION AND EMPLOYERS'
LIABILITY Y / N ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?
(Mandatory in NH) If yes, describe under DESCRIPTION OF OPERATIONS below N / A
E.L. DISEASE - POLICY LIMIT $ C Tech E&O Claims Made [Omitted] 07/01/2014
07/01/2015' Each Glitch/Agg $5 MIL 1st Party Exp $1 MIL Ded $50,000 DESCRIPTION
OF OPERATIONS I LOCATIONS / VEHICLES (Attach ACORD 101, Additional Remarks
Schedule, if more space's required) Bank of America, N.A., as Administrative
Agent, I.S.A.O.A., A.T.I.M.A., is named as additional insured per the attached.
30 days notice of cancellation is granted. CERTIFICATE HOLDER CANCELLATION
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
AUTHORIZED REPRESENTATIVE Bank of America, N.A., as Administrative Agent ISAOA,
ATIMA Bank of America Plaza TX1-492-14-06 901 Main Street I Dallas, TX 75202 ©
1988-2010 ACORD CORPORATION. All rights reserved. ACORD 25 (2010/05) 1 of 1 The
ACORD name and logo are registered marks of ACORD #S198535/M87591 BURS

 

 

 

NAMED INSUREDS

 

Advanced Wireless Group, LLC

Boingo Broadband LLC

Boingo Holding Paticipacoes Ltda (Incorporated 12/13/13)

Boingo Limited

Boingo Wireless, Inc.

Chicago Concourse Development Group, LLC

Concourse Communications Baltimore, LLC

Concourse Communications Canada, Inc.

Concourse Communications Detroit, LLC

Concourse Communications Group, LLC

Concourse Communications Illinois, LLC

Concourse Communications Minnesota, LLC

Concourse Communications Nashville, LLC

Concourse Communications Ottawa, LLC

Concourse Communications Puerto Rico, LLC

Concourse Communications SSP, LLC

Concourse Communications St. Louis, LLC

Concourse Communications UK, Limited

Concourse Holding Co., LLC

Concourse Telecomunicacoes Brasil Ltda.

Electronic Media Systems, Inc.

Endeka Group, Inc. (Acquisition 2/22/2013/Wifi Installation)

InGate Holding, LLC

InGate Technologies, LLC

New York Telecom Partners, LLC

Opt-Fi Networks, LLC

Tego Communications, Inc.

 

--------------------------------------------------------------------------------

[g14022ks27ei001.gif]

BOINWIRE ACORDTM EVIDENCE OF COMMERCIAL PROPERTY INSURANCE DATE (MM/DD/YYYY)
11/03/2014 THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER
OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED
BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE ADDITIONAL INTEREST. PRODUCER NAME PHONE CONTACT PERSON AND
ADDRESS (A/C, No. Ext): (949) 540-6912 Barney & Barney 101 Enterprise, Ste 330
CA License #0H18131 Aliso Viejo, CA 92656 FAX Nol. (A/C No): [Omitted] E-MAIL
ADDRESS: [Omitted] COMPANY NAME AND ADDRESS NAIC NO: 29424 Hartford Casualty
Insurance Company IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:
SUB CODE: AGENCY CUSTOMER ID N. [Omitted] POLICY TYPE LOAN NUMBER POLICY NUMBER
[Omitted] NAMED INSURED AND ADDRESS Boingo Wireless, Inc. 10960 Wilshire Blvd.,
Suite 800 Los Angeles, CA 90024 EFFECTIVE DATE ' EXPIRATION DATE 07/01/2014
07/01/2015 ___ CONTINUED UNTIL TERMINATED IF CHECKED ADDITIONAL NAMED INSURED(S)
THIS REPLACES PRIOR EVIDENCE DATED PROPERTY INFORMATION (Use REMARKS on Page 2,
if more space is required BUILDING OR BUSINESS PERSONAL PROPERTY
LOCATION/DESCRIPTION THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO
THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE
INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED
BY PAID CLAIMS. COVERAGE INFORMATION PERILS INSURED BASIC BROAD X SPECIAL
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE $ 10,415,000 DED: 2,500 YES NO
N/A BUSINESS INCOME RENTAL VALUE X If YES, LIMIT: 2,000,000 Actual Loss
Sustained; # of months BLANKET COVERAGE X If YES, indicate value(s) reported on
property identified above: $ 10,415,000 TERRORISM COVERAGE X Attach Disclosure
Notice / DEC IS THERE A TERRORISM-SPECIFIC EXCLUSION? X IS DOMESTIC TERRORISM
EXCLUDED? X LIMITED FUNGUS COVERAGE X If YES, LIMIT: 50,000 DED: 2,500 FUNGUS
EXCLUSION (IF "YES", specify organization's form used) X REPLACEMENT COST X
AGREED VALUE X COINSURANCE X If Yes, % EQUIPMENT BREAKDOWN (If Applicable) X If
YES, LIMIT: DED: ORDINANCE OR LAW - Coverage for loss to undamaged portion of
bldg. If YES, LIMIT: DED: - Demolition Costs X If YES, LIMIT: 1,000,000 DED:
2,500 - Incr. Cost of Construction X If YES, LIMIT: 1000000 DED: 2,500 EARTH
MOVEMENT (If Applicable) X If YES, LIMIT: DED: FLOOD (If Applicable) X If YES,
LIMIT: DED: WIND/HAIL (If Subject to Different Provisions) X If YES, LIMIT: DED:
PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS X
CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY
PROVISIONS. ADDITIONAL INTEREST MORTGAGEE CONTRACT OF SALE LENDER SERVICING
AGENT NAME AND ADDRESS X LENDERS LOSS PAYABLE NAME AND ADDRESS Bank of America,
N.A., as Administrative Agent;ISAOA, ATIMA Bank of America Plaza TX1-492-14-06
901 Main Street Dallas, TX 75202 AUTHORIZED REPRESENTATIVE ACORD 25 (2010/05) s
1446 Page 1 of 3 © 2003-2011 ACORD CORPORATION. All rights reserved. The ACORD
name and logo are registered marks of ACORD BURS

 


[g14022ks27ei002.gif]

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required) ****** Description of Operations ******
Bank of America, N.A., as Administrative Agent, I.S.A.O.A., A.T.I.M.A., is named
as Lender's Loss Payee. ACORD 28 (2011/11) S 1446 Page2 of 3 BURS

 


[g14022ks27ei003.gif]

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required) Loc Address City State Zip Code 1 10960
Wilshire Blvd. #800 Los Angeles CA 90024 2 1920 E. Maple Avenue El Segundo CA
90245 3 1905 - 1945 Lunt Avenue Elk Grove Village IL 60007 4 Ohare Airport 10000
West O'Hare Chicago IL 60666 5 Midway Airport 5700 South Cicero Chicago IL 60638
6 Terminal Building BWI Airport 7062 Elk Road. Baltimore MD 21240 7 200 W.
Madison Street Chicago IL 60606 8 2150 S Central Expressway #1000 McKinney TX
48242 9 Detroit Metro Airport Detroit MI 48242 10 3000 Marcus Avenue #2E6 Lake
Success NY 11042 11 1261 Howard St. 3rd Floor San Francisco CA 94102 12 419
Lafayette St. 2nd Floor New York NY 10003 13 444 S Cedros Ave, Ste. 295 Solana
Beach CA 92075 14 6540 Lusk Blvd Suite C175 San Diego CA 92121 15 Logan Airport
1 Harborside Drive Boston MA 02128 16 10460 NW 46th Street Miami FL 33178 17 San
Francisco Ill Airport San Francisco CA 94128 18 4501 Abbott Drive Omaha NE 68102
19 7800 Col. H. Wier Cook Mem Dr. Indiannpolis IN 46241 20 2627 N. Hollywood
Blvd. Burbank CA 91505 21 6900 Airport Blvd. Sacramento CA 95807 22 800 Boylston
Street Boston MA 02199 23 2000 Post Road Warwick RI 02886 24 4200 Genessee St.
Cheektowaga NY 14225 25 3225 N. Harbor Drive San Diego CA 92101 26 LAX Los
Angeles CA 90045 27 John Wayne Auirport, 3160 Airway Ave. Costa Mesa CA 92626 28
4300 Glumack Road St. Paul MN 55111 29 1 Airport Drive Oakland CA 94621 30
Baltimore-Wash. Marshall MD 21240 $500,000 Unscheduled Premises Limit ACORD 28
(2009/12) Page 3 of 3

 

 

 

SCHEDULE 6.13
(SUBSIDIARIES)

 

Entity Name

 

Parent

 

Jurisdiction of 
Formation

 

Number of 
Shares/Equity 
Interests 
Outstanding .

 

Number and 
Percentage of 
Outstanding 
Shares of each 
Class Owned

 

Number and Effect 
(if Exercised) of 
Outstanding 
Options, Warrants., 
Rights of 
Conversion or 
Purchase

Advanced Wireless
Group, LLC

 

Boingo Wireless,
Inc., Electronic
Media Systems,
Inc.

 

FL

 

Boingo
Wireless, Inc.
(10 Units)
Electronic
Media Systems
(90 Units)

 

Boingo Wireless,
Inc. (10%)
Electronic Media
Systems (90%)

 

N/A

Boingo Broadband
LLC

 

Concourse
Communications
Group, LLC

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

Boingo Holding
Participacoes Ltda.

 

Boingo Wireless,
Inc., Timeo
Participacoes Ltda.

 

Brazil

 

Boingo
Wireless, Inc.
(75% of all
equity
interests),
Timeo
Participacoes
Ltda (25% of
all equity
interests)

 

Boingo Wireless,
Inc. (75% interest)

 

N/A

Boingo Limited

 

Boingo Wireless,
Inc.

 

England and
Wales

 

1 Share

 

100%

 

N/A

Chicago Concourse
Development Group,
LLC

 

Concourse
Communications
Group, LLC, Rico
Computer
Enterprises, Inc.

 

DE

 

Concourse
Communication
s Group, LLC
(70% equity
interest), Rico
Computer
Enterprises,
Inc. (30%
equity interest)

 

Concourse
Communications
Group, LLC (70%
interest)

 

N/A

Concourse
Communications
Baltimore, LLC

 

Concourse
Communications
Group, LLC

 

DE

 

100% of
Membership
Interest

 

100%

 

N/A

Concourse

 

Concourse

 

DE

 

100 shares

 

100%

 

N/A

 

--------------------------------------------------------------------------------


 

Communications Canada, Inc.

 

Communications
Group, LLC

 

 

 

 

 

 

 

 

Concourse
Communications
Detroit, LLC

 

Concourse
Communications
Group, LLC,
Detroit Concourse
Partners, LLC

 

DE

 

Concourse
Communication
s Group, LLC
(70,000
Common
Units), Detroit
Concourse
Partners, LLC
(30,000 Class 
A Units)

 

Concourse
Communications
Group, LLC (70%)

 

N/A

Concourse
Communications
Group, LLC

 

Concourse
Holding Co., LLC

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications
Illinois, LLC

 

Concourse
Communications
Group, LLC

 

IL

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications
Minnesota, LLC

 

Concourse
Communications
Group, LLC

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications
Nashville, LLC

 

Concourse
Communications
Group, LLC

 

IL

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications
Ottawa, LLC

 

Concourse
Communications
Group, LLC

 

IL

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications
Puerto Rico, LLC

 

Concourse
Communications
Group, LLC

 

PR

 

1,000 Units

 

100%

 

N/A

Concourse
Communications SSP,
LLC

 

Concourse
Communications
Group, LLC

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications St.
Louis, LLC

 

Concourse
Communications
Group, LLC

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

Concourse
Communications UK
Limited

 

Concourse
Communications
Group, LLC

 

England and
Wales

 

1,000 Ordinary
Shares

 

100%

 

N/A

Concourse Holding
Co., LLC

 

Boingo Wireless,
Inc., Tego
Communications,
Inc.

 

DE

 

Boingo
Wireless, Inc.
(6,466.918
Class A Units,
7,347,129
Common

 

Boingo Wireless, Inc. (50.1%), Tego Communications, Inc. (49.9%)

 

Employee Equity
Plan (652,008
Units)

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Units), Tego
Communication
s, Inc.
(4,206.126
Class A Units,
3,116.926 Class 
B Units,
7,323,052
Common
Units)

 

 

 

 

Concourse
Telecomunicacoes
Brasil Ltda.

 

Boingo Holding
Participacoes
Ltda.., Timeo
Participacoes Ltda.

 

Brazil

 

Boingo
Holding
Participacoes
Ltda. (99.999%
equity interest),
Timeo
Participacoes
Ltda. (.001%
equity interest)

 

Boingo Holding
Participacoes Ltda..
(99.999% interest)

 

N/A

Electronic Media
Systems, Inc.

 

Boingo Wireless,
Inc.

 

FL

 

100 Shares

 

100%

 

N/A

Endeka Group, Inc.

 

Boingo Wireless,
Inc.

 

CA

 

1 share

 

100%

 

N/A

InGate Holding, LLC

 

Concourse
Communications
Group, LLC

 

IL

 

100% of
Membership
Interests

 

100%

 

N/A

InGate Technologies,
LLC

 

InGate Holding,
LLC

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

New York Telecom
Partners, LLC

 

Concourse
Communications
Group, LLC

 

DE

 

100% of all
Membership
Units

 

100%

 

N/A

Opti-Fi Networks, LLC

 

Boingo Wireless,
Inc.

 

DE

 

100% of
Membership
Interests

 

100%

 

N/A

Tego Communications, Inc.

 

Boingo Wireless,
Inc.

 

DE

 

60,003
Common
Shares and
5,323.7 Series 
A Preferred
held by Boingo
Wireless, Inc.

 

100%

 

N/A

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.17
(INTELLECTUAL PROPERTY RIGHTS)

 

TRADEMARKS, SERVICE MARKS, TRADE NAMES: (VARIOUS OWNERSHIP - SEE BELOW)

 

CONCOURSE COMMUNICATIONS GROUP, LLC
REGISTERED MARKS

 

Mark

 

Registration No.

 

Registration
Date

 

CC CONCOURSE COMMUNICATIONS GROUP, LLC and Design

 

2630504

 

10/8/02

 

CONCOURSE COMMUNICATIONS

 

3650218

 

7/7/09

 

 

ADVANCED WIRELESS GROUP, LLC
REGISTERED MARKS

 

 

 

 

 

 

Mark

 

Registration No.

 

Registration
Date

 

AWG-WIFI

 

4364687

 

7/9/13

 

 

BOINGO WIRELESS, INC.
REGISTERED MARKS

 

 

 

 

 

 

Mark

 

Registration No.

 

Registration
Date

 

BOINGO

 

2873172

 

8/17/04

 

BOINGO and Design

 

3517731

 

10/14/08

 

BOINGO WI-FINDER

 

4020471

 

8/30/11

 

DON’T JUST GO BOINGO

 

3473546

 

7/22/08

 

CLOUDNINE 9 MEDIA and Design

 

4274673

 

1/15/13

 

 

PENDING APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

BOINGO BROADBAND

 

86155174

 

12/31/13

 

 

PATENTS: (ALL OWNED BY BOINGO WIRELESS, INC.)

 

 

 

 

 

 

Mark

 

Serial No.

 

Filing Date

 

Method And Apparatus For Monitoring Wireless Network Access

 

8767686

 

7/1/14

 

System, Method And Apparatus For Dynamic Wireless Network Discovery

 

8831660

 

9/9/14

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.20(A)
(LOCATIONS OF REAL PROPERTY)

 

Office Space (Excluded Property)

 

Location

 

Leased/Owned

 

Lessee

10960 Wilshire Blvd. Suite 800, Los Angeles, CA. 90024

 

Leased

 

Boingo Wireless, Inc.

10960 Wilshire Blvd. Suite 120, Los Angeles, CA. 90024

 

Leased

 

Boingo Wireless, Inc.

10960 Wilshire Blvd. Suite 2300 & 2400, Los Angeles, CA. 90024

 

Leased (these locations will replace Suites 800 and 120.

 

Boingo Wireless, Inc.

6540 Lusk Blvd. Suite C175, San Diego, CA. 92121

 

Leased

 

Endeka Group, Inc.

2150 S. Central Expressway, Suite 160 McKinney, TX 75070

 

Leased

 

Boingo Wireless, Inc.

2215 York Road, Suite 415 Oak Brook, IL. 60523

 

Leased

 

Boingo Wireless, Inc.

1261 Howard Street, 3rd Floor San Francisco, CA 94103

 

Leased

 

Boingo Wireless, Inc.

3000 Marcus Avenue Suite 2E6 Lake Success, NY 11042

 

Leased

 

New York Telecom Partners, LLC

580 Broadway, Suite 901 New York, NY. 10012

 

Leased

 

Boingo Wireless, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.20(B)
(TAXPAYER AND ORGANIZATIONAL IDENTIFICATION NUMBERS)

 

[OMITTED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.20(C)
(CHANGES IN LEGAL NAME, STATE OF FORMATION, STRUCTURE)

 

On February 22, 2013, E-Marines Acquisition Corporation, a California
corporation, merged into Endeka Group, Inc., a California corporation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01
(LIENS EXISTING ON THE CLOSING DATE)

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.02
(INVESTMENTS EXISTING ON THE CLOSING DATE)

 

Investments constituting ownership of the Equity Interests in Subsidiaries
described on Schedule 6.13.

 

--------------------------------------------------------------------------------

 

SCHEDULE 8.03
(INDEBTEDNESS EXISTING ON THE CLOSING DATE)

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02
LENDING OFFICES, CERTAIN ADDRESSES FOR NOTICES

 

LOAN PARTIES:

 

Boingo Wireless, Inc.
New York Telecom Partners, LLC (c/o Boingo Wireless, Inc.)
10960 Wilshire Blvd., Suite 800
Los Angeles, CA 90024
Attention: [Omitted]

 

With a copy to: (which shall not constitute notice)

 

Chapman and Cutler LLP
595 Market Street, 26th Floor
San Francisco, CA 94105
Attention: [Omitted]
Email: [Omitted]

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

(for payments and requests for Credit Extensions):

 

Bank of America, N.A., as Administrative Agent
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: [Omitted]
Telephone: [Omitted]
Telecopier: [Omitted]

 

Electronic Mail: [Omitted]

 

Wire Instructions:

 

Pay to:         Bank of America, N.A.
New York, NY
ABA [Omitted]
Acct # [Omitted]
Acct Name: [Omitted]
Ref: Boingo Wireless, Inc & New York Telecom Partners, LLC (NY Telecom)

 

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent (for Financial Reporting requirements,
Bank Group Communications, etc.):

 

Bank of America, N.A., as Administrative Agent
Gateway Village-Building 900

 

900 West Trade Street
Mail Code: NC 1-026-06-03
Charlotte, NC 28255
Attention: [Omitted]
Telephone: [Omitted]
Telecopier: [Omitted]
Electronic Mail: [Omitted]

 

BANK OF AMERICA, N.A., AS L/C ISSUER:

 

For Standby Letters of Credit:

 

Bank of America, N.A., as L/C Issuer
Trade Services Standbys — PA
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Letters of Credit Customer Service
Telephone: [Omitted]
Telecopier: N/A
Electronic Mail: [Omitted]

 

SWING LINE LENDER:

 

Bank of America, N.A., as Swing Line Lender
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: [Omitted]
Telephone: [Omitted]
Telecopier: [Omitted]
Electronic Mail: [Omitted]

 

SILICON VALLEY BANK:

 

Silicon Valley Bank
15260 Ventura Blvd., Suite 1800
Sherman Oaks, CA 91403
Telephone: [Omitted]
Email: [Omitted]
Attn: [Omitted]
Managing Director, Southern California
Corporate Finance

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                  ,        

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 21,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Boingo Wireless, Inc., a Delaware
corporation (the “Company”), New York Telecom Partners, LLC, a Delaware limited
liability company (“NY Telecom” and together with the Company, each a “Borrower”
and collectively, the “Borrowers”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o

 

A Borrowing of [Revolving Loans] [the Term Loan](1)

 

 

 

 

 

o

 

A conversion or continuation of [Revolving Loans][the Term Loan]

 

 

 

 

 

 

 

1.

 

On                    (a Business Day).

 

 

 

 

 

 

 

 

 

2.

 

In the amount of $                    .

 

 

 

 

 

 

 

 

 

3.

 

Comprised of                    .

 

 

 

 

 

[Type of Loan requested]

 

 

 

 

 

 

 

 

 

4.

 

For Eurodollar Rate Loans: with an Interest Period of       (2) months.

 

 

[With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that (i) such request complies with the requirements of Section 2.01 of
the Credit Agreement and (ii) each of the conditions set forth in Sections
5.02(a) and (b) of the Credit Agreement has been satisfied on and as of the date
of such Borrowing.]

 

--------------------------------------------------------------------------------

(1)  As set forth in Section 2.01(a) and (b) of the Credit Agreement, the
Company shall be the sole Borrower with respect to Revolving Loans and NY
Telecom shall be the sole Borrower with respect to the Term Loan.

 

(2)  Per the definition of “Interest Period” in Section 1.01 of the Credit
Agreement, one, two, three or six months (in each case, subject to
availability).

 

--------------------------------------------------------------------------------


 

 

[BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

[NEW YORK TELECOM PARTNERS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                    ,      

 

To:                             Bank of America, N.A., as Swing Line Lender

 

Cc:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 21,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Boingo Wireless, Inc., a Delaware
corporation (the “Company”), New York Telecom Partners, LLC, a Delaware limited
liability company (“NY Telecom” and together with the Company, each a “Borrower”
and collectively, the “Borrowers”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

 

1.

On                    (a Business Day).

 

 

 

 

 

 

2.

In the amount of $                        .

 

With respect to such Borrowing of Swing Line Loans, the Company hereby
represents and warrants that (i) such request complies with the requirements of
Section 2.04(a) of the Credit Agreement and (ii) each of the conditions set
forth in Sections 5.02(a) and (b) of the Credit Agreement has been satisfied on
and as of the date of such Borrowing.

 

 

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
                                   or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to the Company under that certain Credit Agreement, dated as of November 21,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Company, as a Borrower, NY
Telecom Partners, LLC, a Delaware limited liability company, as a Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.

 

The Company promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT D

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Company under that certain Credit Agreement, dated as of
November 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Company, as a Borrower,
New York Telecom Partners, LLC, a Delaware limited liability company, as a
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent.

 

The Company promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made
directly to the Swing Line Lender in Dollars in immediately available funds.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business.  The Swing Line Lender may also
attach schedules to this Swing Line Note and endorse thereon the date, amount
and maturity of its Swing Line Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

 

THIS SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Swing Line Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (“NY Telecom”), hereby promises to pay
to                             or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to NY Telecom under
that certain Credit Agreement, dated as of November 21, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among NY Telecom, as a Borrower, Boingo Wireless, Inc., a
Delaware corporation, as a Borrower, the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent.

 

NY Telecom promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement.  The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loans and payments with
respect thereto.

 

NY Telecom, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

THIS TERM NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
TERM NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NY Telecom has caused this Term Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

NEW YORK TELECOM PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

For the fiscal [year][quarter] ended                                   ,
20      .

 

I,                                         , [Title] of BOINGO WIRELESS, INC., a
Delaware corporation (the “Company”), hereby certify that, to the best of my
knowledge and belief, with respect to that certain Credit Agreement, dated as of
November 21, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Company, as a Borrower,
New York Telecom Partners, LLC, a Delaware limited liability company (“NY
Telecom” and together with the Company, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[I.          Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]

 

[Use following paragraph I for fiscal quarter-end financial statements:]

 

[1.          Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Company ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.]

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a review of the
transactions and condition (financial or otherwise) of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Company and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Company and its
Subsidiaries performed and observed all their respective obligations under the
Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Company and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

--------------------------------------------------------------------------------


 

4.             The financial covenant analyses and calculation as of the last
day of and for the period covered by the financial statements enclosed herewith
and set forth on Schedule 2 attached hereto are true and accurate on and as of
the date of this Certificate.

 

[5.           The following is a summary of all material changes in GAAP and in
the consistent application thereof since                        (the date of the
last similar certification): [insert summary]]

 

[Include paragraph 6 for Compliance Certificates delivered in connection with
fiscal-year-end statements]

 

6.             Attached hereto as Schedule 3 is a list of all (a) applications
by any Loan Party for Copyrights, Patents or Trademarks since [the fiscal period
covered by the previous fiscal year-end Compliance Certificate] [the Closing
Date], (b) issuances of registrations or letters on any such existing
applications received since [the fiscal period covered by the previous fiscal
year-end Compliance Certificate] [the Closing Date] and (c) all Trademark
Licenses, Patent Licenses and Copyright Licenses entered into by any Loan Party
since [the fiscal period covered by the previous fiscal year-end Compliance
Certificate] [the Closing Date].

 

[Include paragraph 7 for Compliance Certificates delivered in connection with
fiscal-year-end statements]

 

7.             Attached hereto as Schedule 4 is the insurance binder or other
evidence of insurance for any Loan Party or Subsidiary that was renewed,
replaced, or modified during the fiscal period covered by the financial
statements delivered herewith.

 

8.             Schedule 5 attached hereto identifies the number of subscribers
located at military bases at which the Company and its Subsidiaries provide
broadband networks.

 

[Include paragraph 9 for Compliance Certificates delivered in connection with
fiscal-year-end statements]

 

9.             Attached hereto as Schedule 6 is (1) a summary of completed DAS
Installations during the period covered by the fiscal-year end statements
delivered in connection herewith and (2) a calculation of the Assumed
Contribution Margin for such period.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        , 20    .

 

 

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Statements for [Fiscal Quarter Ending] [Fiscal Year Ending]
                                    , 20[    ]

 

--------------------------------------------------------------------------------


 

Schedule 2 to Compliance Certificate

 

Computation of Financial Covenants

 

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement.  In the event of conflict between the provisions and formulas
set forth in this Schedule 2 and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

 

1.

Consolidated Leverage Ratio

 

 

 

 

 

(a)

Consolidated Funded Indebtedness as of such date

 

 

 

 

 

 

 

 

(i)

Funded Indebtedness of the Company and its Subsidiaries, (without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP):

 

 

 

 

 

 

 

 

 

(A)

all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of the Company and its Subsidiaries evidenced
by bonds, debentures, notes, loan agreements or other similar instruments

$

 

 

 

 

 

 

 

 

 

(B)

all purchase money Indebtedness

$

 

 

 

 

 

 

 

 

 

(C)

the principal portion of all obligations under conditional sale or other title
retention agreements relating to property purchased by the Company and its
Subsidiaries or any Subsidiary thereof (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business)

$

 

 

 

 

 

 

 

 

 

(D)

all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments

$

 

 

 

 

 

 

 

 

 

(E)

all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created (unless subject to a bona fide dispute)),
including, without limitation any Earn Out Obligations

$

 

 

 

 

 

 

 

 

 

(F)

the Attributable Indebtedness of Capital Leases, Securitization Transactions and
Synthetic Leases

$

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

(G)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends

$

 

 

 

 

 

 

 

 

 

(H)

all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed

$

 

 

 

 

 

 

 

 

 

(I)

all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (A) through (H) above of another Person

$

 

 

 

 

 

 

 

 

 

(J)

all Funded Indebtedness of the types referred to in clauses (A) through
(I) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person

$

 

 

 

 

 

 

 

 

(ii)

Consolidated Funded Indebtedness

1.(a)(i)(A) + 1.(a)(i)(B) + 1.(a)(i)(C) + 1.(a)(i)(D) + 1.(a)(i)(E) + 1
.(a)(i)(F) + 1 .(a)(i)(G) + 1 .(a)(i)(H) + 1.(a)(i)(I) + 1 .(a)(i)(J)

 

 

 

 

$

 

 

 

 

 

(b)

Consolidated Adjusted Cash Flow for the period of four fiscal quarters most
recently ended(3)

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income for such period

$

 

 

 

 

 

 

 

 

The following (without duplication) to the extent deducted in calculating such
Consolidated Net Income:

 

 

 

 

 

 

 

 

(ii)

Consolidated Interest Charges for such period

$

 

 

 

 

 

 

 

(iii)

the provision for federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for such period

$

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)  To the extent included in Consolidated Net Income, any non-cash gains or
losses from the mark-to-market of Swap Contracts shall be excluded from the
calculation of Consolidated Adjusted Cash Flow.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

(iv)

depreciation and amortization expense for such period (excluding any
depreciation and/or amortization expense for such period in

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

connection with any DAS Installation)

$

 

 

 

 

 

 

 

(v)

any non-cash stock-based compensation expense for such period

 

 

 

 

 

$

 

 

 

 

 

 

 

(vi)

any other non-cash charges, expenses or losses for such period (excluding
write-downs of accounts receivable and any other non-cash charges, expenses or
losses to the extent representing accruals of or reserves for cash items in any
future period or an amortization of a prepaid cash expense), all as determined
in accordance with GAAP

$

 

 

 

 

 

 

 

 

The following clauses (vii) and (viii) (without duplication) to the extent
included in calculating such Consolidated Net Income:

 

 

 

 

 

 

 

 

(vii)

all non-cash income or gains for such period

 

 

 

 

 

 

$

 

 

 

 

 

 

(viii)

federal, state, local and foreign income tax credits of the Company and its
Subsidiaries during such period

 

 

 

 

 

$

 

 

 

 

 

 

 

(ix)

Eligible DAS Capital Expenditures for such period

 

 

 

 

 

 

 

 

 

 

(A)

Consolidated Capital Expenditures made in connection with DAS Installations
during such period:

$

 

 

 

(B)

Aggregate Excluded DAS Capital Expenditures during such period:

$

 

 

 

(C)

Line (A) — Line (B):

$

 

 

 

 

 

 

 

 

(x)

Assumed Contribution Margin:

             %

 

 

 

 

 

 

 

(xi)

Line (ix)(C) * Line (x) =

$

 

 

 

 

 

 

 

(xii)

Consolidated Adjusted Cash Flow:

1.(b)(i) + 1.(b)(ii) +1.(b)(iii) + 1.(b)(iv) + 1.(b)(v) + 1.(b)(vi) —
1.(b)(vii) — 1.(b)(viii) + 1.b.(xi):

$

 

 

 

 

 

 

 

(c)

Consolidated Leverage Ratio 1.(a)(ii)/ 1.(b)(xii)

.     to 1.0

 

 

 

 

Maximum Permitted:

 

 

 

 

See Section 8.11(a)

 

 

 

 

of Credit Agreement

 

 

 

 

 

 

2.

Consolidated Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

(a)

Consolidated Adjusted Cash Flow for the period of the four fiscal quarters most
recently ended [1.(b)(xii) above]

$

 

 

 

 

 

 

 

 

(i)

Consolidated Cash Taxes for such period

$

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

(ii)

The lesser of (x) Consolidated Capital Expenditures for such period and
(y) three percent (3%) of Consolidated Revenues for such period

$

 

 

 

 

 

 

 

(iii)

2.(a)-2.(a)(i)-2.(a)(ii)

$

 

 

 

 

 

 

 

(b)

Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended

 

 

 

 

 

 

 

 

(i)

the cash portion of Consolidated Interest Charges for such Period(4)

$

 

 

 

 

 

 

 

(ii)

Consolidated Scheduled Funded Debt Payments for such Periods(5)

$

 

 

 

 

 

 

 

(iii)

the amount of cash Restricted Payments made by the Loan Parties during such
period

$

 

 

 

 

 

 

 

(iv)

the average daily balance of the aggregate Outstanding Amount of Revolving Loans
and L/C Borrowings during such period(6)

$

 

 

 

 

 

 

 

(v)

Line (iv) * 0.15 =

$

 

 

 

 

 

 

 

(vi)

2.(b)(i) + 2.(b)(ii) + 2.(b)(iii) + 2.(b)(v)

$

 

 

 

 

 

 

 

(c)

Consolidated Fixed Charge Coverage Ratio

2.(a)(i ii)/2.(b)(vi)

      .    :1.0

 

 

 

 

Minimum Permitted:
See Section 8.11(b)
of Credit Agreement

 

 

 

 

 

3.

Liquidity as of the last day of the most recent calendar month covered by the
financial statements delivered in connection herewith:

 

 

 

 

 

(a)

unrestricted cash and Cash Equivalents of the Loan Parties at such date that
would be set forth on a consolidating balance sheet of the Company and its
Subsidiaries for such date:

$

 

 

 

 

 

(b)

availability under the Aggregate Revolving Commitments as of such date, solely
to the extent that if such availability was to be drawn

 

 

--------------------------------------------------------------------------------

(4)  For any calculation of Consolidated Fixed Charges occurring prior to the
one-year anniversary of the Closing Date, actual cash Consolidated Interest
Charges from the Closing Date through the applicable fiscal quarter end shall be
annualized for purposes of calculating the cash portion of Consolidated Interest
Charges for the relevant calculation period of four fiscal quarters.

 

(5)  For the four fiscal quarter periods ending December 31, 2014, March 31,
2015, June 30, 2015 and September 30, 2015, “scheduled payments of principal”
with respect to the Term Loan shall in the case of each such four fiscal quarter
period be deemed to be $875,000.

 

(6)  In the first year of the Credit Agreement such calculation will be based on
the average daily balance for the number of days subsequent to the Closing Date.

 

--------------------------------------------------------------------------------


 

 

 

 

by the Company at such time, the Loan Parties, upon giving effect to  the
incurrence of such Indebtedness on a Pro Forma Basis, would be  in compliance
with the Consolidated Leverage Ratio covenant in  Section 8.11(a) of the Credit
Agreement as of the most recent fiscal  quarter for which the Borrower was
required to deliver financial  statements pursuant to Section 7.01(a) or (b)

$

 

 

 

 

 

 

 

(c)

Liquidity (3.(a) + 3.(b))

$

 

 

 

Minimum Permitted:

$15,000,000

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Military Base Subscribers

 

--------------------------------------------------------------------------------


 

Schedule 6

 

DAS Installations and Calculation of Assumed Contribution Margin

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of              , 20    , is
by and between                                           , a
                                         (the “New Subsidiary”), and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent under that certain Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of November 21, 2014, by and among
BOINGO WIRELESS, INC., a Delaware corporation (the “Company”), NEW YORK TELECOM
PARTNERS, LLC, a Delaware limited liability company (“NY Telecom” and together
with the Company, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.  All of the defined
terms in the Credit Agreement are incorporated herein by reference.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”.  Accordingly, the New Subsidiary
hereby agrees as follows with the Administrative Agent, for the benefit of the
holders of the Obligations:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender, each Swap Bank, each Treasury Management Bank, and
the Administrative Agent, as provided in Article IV of the Credit Agreement, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.

 

2.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement, and shall have all the obligations of a
“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement.  The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement.  Without limiting generality of
the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Secured Parties (as such term is
defined in Section 1 of the Security Agreement), a continuing security interest
in, and a right of set off against any and all right, title and interest of the
New Subsidiary in and to the Collateral (as such term is defined in Section 2 of
the Security Agreement) of the New Subsidiary.

 

3.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Pledge Agreement, and shall have all the obligations of an
“Pledgor” (as such term is defined in the Pledge Agreement) thereunder as if it
had executed the Pledge Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Pledge Agreement.  Without limiting generality of
the foregoing terms of this paragraph 3, the New Subsidiary hereby grants to the
Administrative Agent, for the



--------------------------------------------------------------------------------


 

benefit of the Secured Parties (as such term is defined in Section 1 of the
Pledge Agreement), a continuing security interest in, and a right of set off
against any and all right, title and interest of the New Subsidiary in and to
the Pledged Collateral (as such term is defined in Section 2 of the Pledge
Agreement) of the New Subsidiary.

 

4.             The New Subsidiary hereby represents and warrants to the
Administrative Agent, for the benefit of the holders of the Obligations, that:

 

(i)            The New Subsidiary’s chief executive office, tax payer
identification number, organization identification number, and chief place of
business are (and for the prior four months have been) located at the locations
set forth on Schedule 1 attached hereto and the New Subsidiary keeps its books
and records at such locations.

 

(ii)           The location of all owned and leased real property of the New
Subsidiary is as shown on Schedule 2 attached hereto.

 

(iii)          The New Subsidiary’s legal name and jurisdiction of organization
is as shown in this Agreement and the Subsidiary has not in the past five years
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3 attached
hereto.

 

(iv)          Set forth on Schedule 4 attached hereto is a complete and accurate
list of each Subsidiary of the New Subsidiary, together with (a) jurisdiction of
organization, (b) number of shares of each class of Equity Interests
outstanding, (c) number and percentage of outstanding shares of each class owned
(directly or indirectly) by such Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.

 

(v)           The patents, copyrights, and trademarks listed on Schedule 5
attached hereto constitute all of the registrations and applications for the
patents, copyrights and trademarks owned by the New Subsidiary.

 

(vi)          The deposit accounts and investment accounts listed on Schedule 6
attached hereto constitute all of the deposit accounts and investment accounts
owned by the New Subsidiary.

 

5.             The address of the New Subsidiary for purposes of all notices and
other communications is                                       ,
                                                      , Attention of
                               (Facsimile No.                       ).

 

6.             The New Subsidiary hereby waives acceptance by the Administrative
Agent, any Lender or any other holder of the Obligations of the guaranty by the
New Subsidiary under Article IV of the Credit Agreement upon the execution of
this Agreement by the New Subsidiary.

 

7.             This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf’ or “tif’)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

--------------------------------------------------------------------------------


 

8.             THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[Chief Executive Office, Tax Identification Number, Organization Identification
Number and Chief Place of Business of Subsidiary]

 

--------------------------------------------------------------------------------

 

Schedule 2

 

[Owned and Leased Real Property]

 

--------------------------------------------------------------------------------


 

Schedule 3

 

[Mergers, Consolidations, Changes in Structure and Tradenames]

 

--------------------------------------------------------------------------------


 

Schedule 4

 

[Subsidiaries]

 

--------------------------------------------------------------------------------


 

Schedule 5

 

[Patents, Copyrights, and Trademarks]

 

--------------------------------------------------------------------------------


 

Schedule 6

 

[Deposit and Investment Accounts]

 

--------------------------------------------------------------------------------


 

Exhibit H

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of the outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

[Assignor [is][is not] a Defaulting Lender.]

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](7)]

 

 

 

3.

Borrowers:

BOINGO WIRELESS, INC., a Delaware corporation and NEW YORK TELECOM PARTNERS,
LLC, a Delaware limited liability company

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Credit Agreement dated as of November 21, 2014, among the Borrowers, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------

(7)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(8)

 

Aggregate Amount of 
Commitment/Loans for 
all Lenders*

 

Amount of 
Commitment/Loans 
Assigned*

 

Percentage Assigned of 
Commitment/Loans(9)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.                            Trade Date:                            ]10(10)

 

Effective Date:                                 , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

[signature pages follow]

 

--------------------------------------------------------------------------------

(8)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.)

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

Administrative Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[Consented to:](12)

 

 

 

[BANK OF AMERICA, N.A., as [L/C Issuer][and Swing Line Lender]

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[BOINGO WIRELESS, INC.],

 

a Delaware corporation

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(12)  To be added only if the consent of the Company and/or other parties (e.g.
L/C Issuer or Swing Line Lender) is required by the terms of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets the requirements to be an assignee under
Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic
communication shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption.  This Assignment and Assumption and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boingo Wireless, Inc., a Delaware corporation (the
“Company”), New York Telecom Partners, LLC, a Delaware limited liability company
(“NY Telecom” and together with the Company, each a “Borrower” and collectively,
the “Borrowers”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of a Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                                  , 20   

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boingo Wireless, Inc., a Delaware corporation (the
“Company”), New York Telecom Partners, LLC, a Delaware limited liability company
(“NY Telecom” and together with the Company, each a “Borrower” and collectively,
the “Borrowers”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                                  , 20  

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boingo Wireless, Inc., a Delaware corporation (the’
“Company”), New York Telecom Partners, LLC, a Delaware limited liability company
(“NY Telecom” and together with the Company, each a “Borrower” and collectively,
the “Borrowers”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of a Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                                  , 20  

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 21, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boingo Wireless, Inc., a Delaware corporation (the
“Company”), New York Telecom Partners, LLC, a Delaware limited liability company
(“NY Telecom” and together with the Company, each a “Borrower” and collectively,
the “Borrowers”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of a Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to a Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                                  , 20  

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SECURED PARTY DESIGNATION NOTICE

 

Date:                   ,       

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE is made by,
                                             a                              (the
“Designor”), to BANK OF AMERICA, N.A., as Administrative Agent under that
certain Credit Agreement referenced below (in such capacity, the “Administrative
Agent”).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Boingo Wireless, Inc., a Delaware corporation (the “Company”), New York
Telecom Partners, LLC, a Delaware limited liability company (“NY Telecom” and
together with the Company, each a “Borrower” and collectively, the “Borrowers”),
the Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent have entered into that certain Credit
Agreement, dated as of November 21, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
certain loans and financial accommodations have been made to the Borrowers;

 

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement][Swap
Contract] as a [“Secured Treasury Management Agreement”][“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

 

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

 

1.                                      Designation.
[                                ] hereby designates the [Treasury Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured
Treasury Management Agreement”][“Secured Swap Agreement”] and hereby represents
and warrants to the Administrative Agent that such [Treasury Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated.  By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement][Secured Swap Agreement] and hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are

 

--------------------------------------------------------------------------------


 

required to be performed by it as a provider of a [Treasury Management
Agreement][Swap Contract].  Without limiting the foregoing, the Designor agrees
to indemnify the Administrative Agent as contemplated by Section 11.04(c) of the
Credit Agreement.

 

2.                                      GOVERNING LAW.  THIS SECURED PARTY
DESIGNATION NOTICE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SECURED PARTY DESIGNATION NOTICE AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

To Secured Party Designation Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:                           Bank of America, N.A., as [Administrative
Agent][Swing Line Lender]

 

RE:                           Credit Agreement, dated as of November 21, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Boingo Wireless, Inc., a Delaware
corporation (the “Company”), New York Telecom Partners, LLC, a Delaware limited
liability company (“NY Telecom” and together with the Company, each a “Borrower”
and collectively, the “Borrowers”), the other Guarantors party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent

 

DATE:                                   , 20[      ]

 

The undersigned Borrower hereby notifies the [Administrative Agent][ Swing Line
Lender] that on                         , pursuant to the terms of Section 2.05
of the Credit Agreement, the undersigned Borrower intends to prepay the
following Loans as more specifically set forth below:

 

o                                    Voluntary prepayment of [Revolving
Loans][the Term Loan] in the following amount(s):

 

o                                    Eurodollar Rate Loans:
$                                                  (13)

Applicable Interest Period:                                               (14)

 

o                                    Base Rate Loans:
$                                                           (15)

 

o                                    Voluntary prepayment of Swing Line Loans in
the following amount(s): $                  (16)

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf’ or “tif’) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(13) Minimum principal prepayment required of $1,000,000 (or, if less, the
entire principal amount thereof then outstanding).

(14) Per the definition of “Interest Period” in Section 1.01 of the Credit
Agreement, one, two, three or six months (in each case, subject to
availability).

(15) Minimum principal prepayment required of $1,000,000 (or, if less, the
entire principal amount thereof then outstanding).

(16) Minimum principal prepayment required of $500,000 (or, if less, the entire
principal amount thereof then outstanding).

 

--------------------------------------------------------------------------------


 

The undersigned Borrower has caused this Notice of Loan Prepayment to be duly
executed and delivered as of the date first above written.

 

 

[BONGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:]

 

 

 

 

 

[NEW YORK TELECOM PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

Title:]

 

--------------------------------------------------------------------------------

 

EXHIBIT L

 

FORM OF LETTER OF CREDIT REPORT

 

TO:                                                                          
Bank of America, N.A., as Administrative Agent

 

RE:                                                                          
Credit Agreement, dated as of November 21, 2014, by and among Boingo
Wireless, Inc., a Delaware corporation (the “Company”), as a Borrower, NY
Telecom Partners, LLC, a Delaware limited liability company, as a Borrower, the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)

 

DATE:                                                          [Date]

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(1) of the Credit Agreement.

 

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Currency

 

Financials or
Performance
SBLC

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

Date of
Amendment

 

Amount of
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[The L/C Issuer made a payment, with respect to L/C No.               , on
[insert date] in the amount of [$]                              ].

 

[The Company failed to reimburse the L/C Issuer for a payment made in the amount
of [$][insert amount of such payment] pursuant to L/C No.                on
[insert date of such failure], with respect to L/C
No.                              .]

 

--------------------------------------------------------------------------------

 

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Currency

 

Financials or
Performance
SBLC

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

Date of
Amendment

 

Amount of
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf’ or “tif’) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

 

[L/C ISSUER],

 

as L/C Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
